Exhibit 10.1

Published CUSIP: 45113HAF8

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 15, 2018

Among

 

ICHOR HOLDINGS, LLC

ICHOR SYSTEMS, INC.

PRECISION FLOW TECHNOLOGIES, INC.

AJAX-UNITED PATTERNS & MOLDS, INC.

CAL-WELD, INC.

TALON INNOVATIONS CORPORATION

and

TALON INNOVATIONS (FL) CORPORATION

as the Borrowers,

The Other Loan Parties Party Hereto,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

and

The Other Lenders Party Hereto

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BMO CAPITAL MARKETS CORP.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

SUNTRUST BANK

and

BMO CAPITAL MARKETS CORP.,

as Syndication Agents

 

REGIONS BANK

and

MUFG UNION BANK, N.A.,

as Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

46

1.03

Accounting Terms

47

1.04

Rounding

47

1.05

Times of Day; Rates

47

1.06

Letter of Credit Amounts

48

1.07

Currency Equivalents Generally

48

1.08

Accounting for Acquisitions and Dispositions

49

1.09

Reallocation of Revolving Credit Loans on the Restatement Date

49

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

50

2.01

The Loans

50

2.02

Borrowings, Conversions and Continuations of Loans

51

2.03

Letters of Credit

52

2.04

Swing Line Loans

61

2.05

Prepayments

64

2.06

Termination or Reduction of Commitments

68

2.07

Repayment of Loans

68

2.08

Interest

69

2.09

Fees

70

2.10

Computation of Interest and Fees

70

2.11

Evidence of Debt

71

2.12

Payments Generally; Administrative Agent’s Clawback

71

2.13

Sharing of Payments by Lenders

73

2.14

Extensions of Term Loans and Revolving Credit Commitments

74

2.15

Increase in Commitments

77

2.16

Cash Collateral

80

2.17

Defaulting Lenders

81

2.18

Joint and Several

83

2.19

Borrower Representative

84

i

--------------------------------------------------------------------------------

 

2.20

Designated Lenders

84

2.21

Financial Statement Adjustments or Restatements

85

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

85

3.01

Taxes

85

3.02

Illegality; Designated Lenders

91

3.03

Inability to Determine Rates

92

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

93

3.05

Compensation for Losses

95

3.06

Mitigation Obligations; Replacement of Lenders

96

3.07

Survival

96

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

96

4.01

Conditions of Initial Credit Extension

96

4.02

Conditions to All Credit Extensions

99

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

100

5.01

Existence, Qualification and Power

100

5.02

Authorization; No Contravention

100

5.03

Governmental Authorization; Other Consents

100

5.04

Binding Effect

101

5.05

Financial Statements; No Material Adverse Effect

101

5.06

Litigation

102

5.07

No Default

102

5.08

Ownership of Property

102

5.09

Environmental Compliance

102

5.10

Insurance

103

5.11

Taxes

104

5.12

ERISA Compliance

104

5.13

Subsidiaries; Equity Interests; Loan Parties

105

5.14

Margin Regulations; Investment Company Act

105

5.15

Disclosure

106

5.16

Compliance with Laws

106

5.17

Intellectual Property; Licenses, Etc

106

5.18

Solvency

107

ii

--------------------------------------------------------------------------------

 

5.19

Casualty, Etc

107

5.20

Labor Matters

107

5.21

Works Council

107

5.22

OFAC; Sanction Concerns

107

5.23

Anti-Corruption Laws

107

5.24

EEA Financial Institution

107

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

107

6.01

Financial Statements

108

6.02

Certificates; Other Information

109

6.03

Notices

111

6.04

Payment of Tax Obligations

112

6.05

Preservation of Existence, Etc

112

6.06

Maintenance of Properties

112

6.07

Maintenance of Insurance

113

6.08

Compliance with Laws

113

6.09

Books and Records

113

6.10

Inspection Rights

113

6.11

Use of Proceeds

113

6.12

Covenant to Guarantee Obligations and Give Security

114

6.13

Compliance with Environmental Laws

117

6.14

[Intentionally Omitted]

117

6.15

Further Assurances

117

6.16

[Intentionally Omitted]

118

6.17

[Intentionally Omitted]

118

6.18

Information Regarding Collateral

118

6.19

[Intentionally Omitted]

118

6.20

Cash Collateral Accounts

118

6.21

Deposit Accounts

118

6.22

Anti-Corruption Laws and Sanctions

118

6.23

Centre of Main Interest and Establishments

119

6.24

Post-Closing Matters

119

 

 

ARTICLE VII NEGATIVE COVENANTS

119

iii

--------------------------------------------------------------------------------

 

7.01

Liens

119

7.02

Indebtedness

121

7.03

Investments

123

7.04

Fundamental Changes

126

7.05

Dispositions

127

7.06

Restricted Payments

128

7.07

Change in Nature of Business

130

7.08

Transactions with Affiliates

130

7.09

Burdensome Agreements

131

7.10

Use of Proceeds

132

7.11

Financial Covenants

132

7.12

Sanctions

132

7.13

Amendments of Organization Documents

132

7.14

Accounting Changes

133

7.15

Prepayments, Etc

133

7.16

Anti-Corruption Laws

133

7.17

Holding Companies

133

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

133

8.01

Events of Default

133

8.02

Remedies upon Event of Default

136

8.03

Application of Funds

136

8.04

Equity Cure

138

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

139

9.01

Appointment and Authority

139

9.02

Rights as a Lender

139

9.03

Exculpatory Provisions

139

9.04

Reliance by Administrative Agent

140

9.05

Delegation of Duties

141

9.06

Resignation of Administrative Agent

142

9.07

Non-Reliance on Administrative Agent and Other Lenders

143

9.08

No Other Duties, Etc

143

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

144

iv

--------------------------------------------------------------------------------

 

9.10

Collateral and Guaranty Matters

145

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

146

9.12

Parallel Debt

146

9.13

ERISA Matters

147

 

 

 

ARTICLE X CONTINUING GUARANTY

149

10.01

Guaranty

149

10.02

Rights of Lenders

150

10.03

Certain Waivers

150

10.04

Obligations Independent

150

10.05

Subrogation

151

10.06

Termination; Reinstatement

151

10.07

Subordination

151

10.08

Stay of Acceleration

151

10.09

Condition of Borrowers

151

10.10

Additional Guarantor Waivers and Agreements

152

10.11

Keepwell

153

 

 

 

ARTICLE XI MISCELLANEOUS

153

11.01

Amendments, Etc

153

11.02

Notices; Effectiveness; Electronic Communications

155

11.03

No Waiver; Cumulative Remedies; Enforcement

157

11.04

Expenses; Indemnity; Damage Waiver

158

11.05

Payments Set Aside

160

11.06

Successors and Assigns

161

11.07

Treatment of Certain Information; Confidentiality

167

11.08

Right of Setoff

168

11.09

Interest Rate Limitation

169

11.10

Counterparts; Integration; Effectiveness

169

11.11

Survival of Representations and Warranties

169

11.12

Severability

170

11.13

Replacement of Lenders

170

11.14

Governing Law; Jurisdiction; Etc

171

11.15

Waiver of Jury Trial

172

v

--------------------------------------------------------------------------------

 

11.16

No Advisory or Fiduciary Responsibility

173

11.17

Electronic Execution

173

11.18

USA PATRIOT Act

174

11.19

Dutch Loan Party Representation

174

11.20

Judgment Currency

174

11.21

Entire Agreement

174

11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

175

11.23

California Judicial Reference

175

11.24

Amendment and Restatement

175

 

 

SCHEDULES

 

1.01

Guarantors

2.01

Commitments and Applicable Percentages

5.03

Certain Authorizations

5.06

Litigation

5.08

Real Property

5.09

Environmental Matters

5.12(d)

ERISA

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

Intellectual Property Matters

6.24

Post-Closing Matters

7.01(b)

Existing Liens

7.02

Existing Indebtedness

7.03(f)

Existing Investments

7.09

Burdensome Agreements

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Loan Note

C-2

Revolving Credit Note

D

Compliance Certificate

E

Assignment and Assumption

F

Administrative Questionnaire

G

Perfection Certificate

H

Solvency Certificate

I

Tax Compliance Certificates

J

Notice of Loan Prepayment

 

 

vi

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of February 15,
2018, among Ichor Holdings, LLC, a Delaware limited liability company (“Ichor
Holdings”), Ichor Systems, Inc., a Delaware corporation (“Ichor Systems”),
Precision Flow Technologies, Inc., a New York corporation (“Precision Flow”),
Ajax-United Patterns & Molds, Inc., a California corporation (“Ajax”), Cal-Weld,
Inc., a California corporation (“Cal-Weld”), Talon Innovations Corporation, a
Minnesota corporation (“Talon MN”) and Talon Innovations (FL) Corporation, a
Florida corporation (“Talon FL”, and, together with Ichor Holdings, Ichor
Systems, Precision Flow, Ajax, Cal-Weld and Talon MN, the “Borrowers”), the
other Loan Parties from time to time party hereto, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

The Borrowers, the other loan parties party hereto, the Administrative Agent and
certain financial institutions are party to that certain Credit Agreement, dated
as of August 11, 2015 (as amended and modified through the date hereof, the
“Existing Credit Agreement”).

The Borrowers have requested, and Administrative Agent and the lenders party to
the Existing Credit Agreement have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions set forth herein.  In furtherance
thereof, the Borrowers have requested that the Lenders provide a Term A loan
facility and a revolving credit facility, and the Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

Each Loan Party which is or which hereafter becomes a party hereto as a Borrower
or a Guarantor is or will be affiliated, is or will be engaged in related
businesses, and will derive substantial direct and indirect benefit from
extensions of credit to the Borrowers guaranteed by such Loan Parties under this
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Accrued DP Interest” means the interest accruing and payable on the portion of
the DP Amounts that have not been paid.

“Act” has the meaning specified in Section 11.18.

1

--------------------------------------------------------------------------------

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement), including an
Increase Joinder, in form reasonably satisfactory to the Administrative Agent
providing for Incremental Term Loans, Extended Term Loans or Extended Revolving
Credit Commitments in accordance with the terms of this Agreement.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one (1) or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Fee Letter” means the letter agreement, dated January 18, 2018, among the
Borrowers, the Administrative Agent and MLPFS.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth (9th) decimal place) of the Term A Facility represented by (i) on or prior
to the Restatement Date, such Term A Lender’s Term A Commitment at such time,
subject to adjustment as provided in Section 2.17, and (ii) thereafter, the
principal amount of such Term A Lender’s Term A Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth (9th) decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood

2

--------------------------------------------------------------------------------

 

that the Applicable Rate for (a) Revolving Loans that are Base Rate Loans shall
be the percentage set forth under the column “Base Rate for Revolving Loans and
Term Loans”, (b) Revolving Loans that are Eurodollar Rate Loans shall be the
percentage set forth under the column “Eurodollar Rate for Revolving Loans and
Term Loans & Letter of Credit Fee”, (c) that portion of the Term Loan comprised
of Base Rate Loans shall be the percentage set forth under the column “Base Rate
for Revolving Loans and Term Loans”, (d) that portion of the Term Loan comprised
of Eurodollar Rate Loans shall be the percentage set forth under the column
“Eurodollar Rate for Revolving Loans and Term Loans & Letter of Credit Fee”,
(e) the Letter of Credit Fee shall be the percentage set forth under the column
“Eurodollar Rate & Letter of Credit Fee”, and (f) the commitment fee shall be
the percentage set forth under the column “Commitment Fee”:

Applicable Rate

Level

Consolidated Leverage Ratio

Eurodollar Rate for Revolving Loans and Term Loans & Letter of Credit Fee

Base Rate for Revolving Loans and Term Loans

 

Commitment Fee

1

> 2.00:1.00

2.50%

1.50%

0.35%

2

< 2.00:1.00 but > 1.50:1.00

2.25%

1.25%

0.30%

3

< 1.50:1.00 but > 1.00:1.00

2.00%

1.00%

0.25%

4

< 1.00:1.00

1.75%

0.75%

0.20%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 1 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.  In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10 and (b) the initial Applicable Rate shall be set
forth in Level 2 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the first
fiscal full quarter end to occur following the Restatement Date to the
Administrative Agent.  Any adjustment in the Applicable Rate shall be applicable
to all Credit Extensions then existing or subsequently made or issued.

3

--------------------------------------------------------------------------------

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS and SunTrust Robinson Humphrey, Inc., each in its
capacity as joint lead arranger and joint bookrunner, together with its
respective successors and assigns.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent (such
acceptance not to be unreasonably withheld, conditioned or delayed), in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(ii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Restatement Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

4

--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half (1/2) of 1% (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%; and if the
Base Rate shall be less than zero (0), such rate shall be deemed zero (0) for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Bona Fide Lending Affiliate” means any debt fund affiliate of such entities
mentioned in clause (a) or (b) of the definition of Disqualified Institution
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business and whose managers are not involved with the
equity investment decisions of such competitor or affiliate.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Representative” has the meaning specified in Section 2.06.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
A Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

5

--------------------------------------------------------------------------------

 

where the Administrative Agent’s Office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased within one hundred eighty (180) days after
the trade-in of existing equipment or with insurance proceeds, indemnity
payments, condemnation awards (for payment in lieu thereof) or damage recovery
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, indemnity payments, condemnation awards (or
payment in lieu thereof) or damage recovery proceeds, as the case may
be.  Notwithstanding the foregoing, “Capital Expenditures” shall not include any
expenditure (i) made by Holdings or any Subsidiary of the consideration for a
Permitted Acquisition, (ii) made by Holdings or any Subsidiary to effect
leasehold improvements to any property leased by such Person as lessee, to the
extent that such expenses have been reimbursed in cash by the landlord which is
not a Loan Party or Subsidiary thereof, (iii) actually paid for by a third party
(excluding any Loan Party) and for which no Loan Party or Subsidiary thereof has
provided or is required to provide or incur, directly or indirectly, any
consideration or monetary obligation to such third party or any other Person
(whether before, during or after such period), and (iv) made with the cash
proceeds from the sale or issuance of any common Equity Interests of Holdings
(excluding any proceeds of a Specified Equity Contribution).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one (1) or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.20) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

“Cash Collateralize” means to deposit in a Cash Collateral Account, pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one (1)
or more of the L/C Issuer or Swing Line Lender (as applicable) and the Lenders,
as collateral for L/C Obligations, Obligations in respect of Swing Line Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
Administrative Agent, the L/C Issuer or Swing Line Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

6

--------------------------------------------------------------------------------

 

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $250,000,000, in each case with maturities of not more than
one hundred eighty (180) days from the date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof;

(d)Investments, classified in accordance with GAAP as current assets of Holdings
or any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition;

(e)repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
thirty (30) days, with respect to securities issued or fully guaranteed or
insured by the United States government;

(f)securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(g)securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition;

(h)money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (g) of this definition; and

(i)solely in the case of a Subsidiary of Holdings organized outside the laws of
the United States of America or any state thereof, instruments equivalent to
those referred to in clauses (a) through (h) above denominated in any foreign
currency that is the local foreign currency of such Foreign Subsidiary
comparable in tenor and in credit quality to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the

7

--------------------------------------------------------------------------------

 

United States to the extent reasonably required in connection with any business
conducted by such Subsidiary organized in such jurisdiction.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement.

“Casualty/Condemnation Receipt” means any cash received by or paid to or for the
account of any Person comprised of proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) or condemnation awards (and payments in lieu
thereof).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Subsidiary of Holdings that is a controlled foreign corporation
(as that term is defined in Section 957 of the Code).

“CFC Holdco” means any Subsidiary of Holdings, substantially all of the assets
of which consist of Equity Interests of one (1) or more controlled foreign
corporations (as that term is defined in Section 957 of the Code) if such
Subsidiary has no material liabilities and has not guaranteed any Indebtedness
of any Loan Party.  For the avoidance of doubt, any Subsidiary that is a CFC
shall not be deemed to be a CFC Holdco.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
guidance notes or treaty, (b) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a)any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (other than Francisco Partners) shall have acquired beneficial
ownership (as

8

--------------------------------------------------------------------------------

 

construed in accordance with Rules 13d-3 and 13d-5 under the Exchange Act),
either directly or indirectly, of 35% or more of the voting power for the
election of directors of Holdings;

(b)a majority of the members of the board of managers (or similar governing
body) of Holdings cease to be occupied by Persons who either (x) were members of
the board of managers of Holdings on the Restatement Date or (y) were nominated
for election by the board of managers of Holdings, or whose election or
nomination for election was previously approved by a majority of such managers
or by Francisco Partners; or

(c)Holdings shall cease to, directly or indirectly, own and control 100% of the
outstanding Equity Interests of each of its Subsidiaries that is a Loan Party
(except as otherwise permitted by Section 7.05, ownership by directors and other
similar qualifying shares).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” or “Trust Property” or other similar
term referred to in the Collateral Documents and all of the other property that
is or is intended under the terms of the Collateral Documents to be subject to
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Collateral Delivery Period” means, (a) in the case of a Material Subsidiary or
Loan Party, as applicable, organized in, and with its primary place of business
in, the United States, fifteen (15) days and (b) in the case of a Material
Subsidiary or Loan Party, as applicable, organized in, or with its primary place
of business in, a jurisdiction other than the United States, sixty (60) days.

“Collateral Documents” means, collectively, the Security and Pledge Agreement,
the Intellectual Property Security Agreements, the Dutch Collateral Documents,
the Singapore Collateral Documents, each of the mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, an Extended Revolving Credit
Commitments, a Term A Commitment and/or an Incremental Term Loan Commitment.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower Representative.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

9

--------------------------------------------------------------------------------

 

“Competitor” means (a) any Person that is an operating company directly engaged
in substantially similar business operations as the Borrowers and (b) any of
such Person’s Subsidiaries; provided that, notwithstanding the foregoing, in no
event shall “Competitor” include any Person that is a financial institution, a
debt fund or an investment vehicle that is engaged in the business of making,
purchasing, holding or otherwise investing in loans, notes, bonds and similar
extensions of credit or securities in the ordinary course of business to
unaffiliated third parties.

“Competitor Controller” means any (a) direct or indirect parent company of a
Competitor and (b) Person that is a controlled Affiliate of such Competitor;
provided that, notwithstanding the foregoing, in no event shall “Competitor
Controller” include any Person that is a financial institution, a debt fund or
an investment vehicle that is engaged in the business of making, purchasing,
holding or otherwise investing in loans, notes, bonds and similar extensions of
credit or securities in the ordinary course of business to unaffiliated third
parties.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Subsidiaries at such date, other than (a) cash and Cash Equivalents, (b) amounts
related to current or deferred taxes and (c) amounts under any Swap Contracts.

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding (a) the current portion of any
Indebtedness of Holdings and its Subsidiaries, (b) without duplication of clause
(a) above, all Indebtedness consisting of Loans or Commitments to the extent
otherwise included therein, (c) accruals of interest expense (excluding interest
expense that is past due and unpaid), (d) accruals for current or deferred taxes
and (e) accruals related to Swap Contracts.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus

(a)the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income (other than in the case of clauses (vii) or
(viii)):

(i)Consolidated Interest Charges,

(ii)the provision for Federal, state, local and foreign income taxes, taxes on
profit or capital and payroll taxes payable,

10

--------------------------------------------------------------------------------

 

(iii)depreciation and amortization expense,

(iv)all non-cash charges, expenses, items and losses, including, without
limitation (A) non-cash items for any management equity plan, supplemental
executive retirement plan or stock option plan or other type of compensatory
plan for the benefit of officers, directors or employees, (B) non-cash
restructuring charges or non-cash reserves in connection with any Permitted
Acquisition or other Investment consummated after the Restatement Date, (C) all
non-cash losses (minus any non-cash gains) from Dispositions (but for clarity
excluding write offs or write downs of Inventory), (D) any non-cash purchase or
recapitalization accounting adjustments, (E) non-cash losses (minus any non-cash
gains) with respect to Swap Contracts, (F) non-cash charges attributable to any
post-employment benefits offered to former employees, (G) non-cash asset
impairments (but for clarity excluding impairments of Inventory) and (H) the
non-cash effects of purchase accounting or similar adjustments required or
permitted by GAAP in connection with any Permitted Acquisitions or permitted
Investments; provided, that the adjustments described in this clause (iv) shall
exclude any non-cash loss or expense (a) that is an accrual of a reserve for a
cash expenditure or payment to be made, or anticipated to be made, in a future
period, (b) relating to a write-down, write off or reserve with respect to
accounts, or (c) relating to a write-down, write off or reserve with respect to
inventory,

(v)compensation expenses resulting from (A) the repurchase of Equity Interests
of any parent company of Holdings from employees, directors or consultants of
Holdings or any of its Subsidiaries, in each case, to the extent permitted by
this Agreement, (B) any non-cash expense related to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, and (C) payments
to employees, directors or officers of Holdings and its Subsidiaries paid in
connection with Restricted Payments that are otherwise permitted hereunder,

(vi)(A) any fees, expenses or charges (other than depreciation or amortization
expense) related to any offering of Equity Interests, Investment, acquisition,
Disposition, Restricted Payment, recapitalization or the incurrence, amendment
or other modification or repayment of Indebtedness, in each case, permitted
under this Agreement; provided that the amount added pursuant to this clause (A)
shall not exceed $10,000,000 during the term of this Agreement for any offering
of Equity Interests, Investment, acquisition, Disposition, Restricted Payment,
recapitalization or the incurrence, amendment or other modification or repayment
of Indebtedness that, in each case, is unsuccessful and (B) cash fees and
expenses incurred in connection with the Transaction not to exceed $3,500,000 in
the aggregate,

(vii)proceeds of business interruption insurance to the extent such proceeds are
received by Holdings or any Subsidiary during such period or reasonably expected
to be reimbursed no later than one (1) year after the end of such period
pursuant to a written contract or insurance policy with an unaffiliated third
party, which contract or insurance obligation has not been disclaimed,

11

--------------------------------------------------------------------------------

 

(viii)expenses actually reimbursed or reasonably expected to be reimbursed no
later than one (1) year after the end of such period pursuant to a written
contract or insurance policy with an unaffiliated third party, which contract or
insurance obligation has not been disclaimed,

(ix)losses, charges and expenses attributable to asset Dispositions or the sale
or other disposition of any Capital Stock of any Person other than in the
ordinary course of business but permitted by this Agreement,

(x)any non-recurring charges, costs and expenses, including those incurred in
connection with restructuring projects, litigation (including settlements) the
closure and/or consolidation of facilities, and termination, severance and
reduction in work force expenses, in an aggregate amount not to exceed, when
taken together with clause (xi) below, 20% of Consolidated EBITDA in such
period, calculated before the add back for such item,

(xi)Pro Forma Cost Savings for such period,

(xii)unrealized losses with respect to obligations under Swap Contracts designed
to provide protections against fluctuations in interest rates or embedded
derivatives that require similar accounting treatment,

(xiii)losses due solely to fluctuations in currency values and the related tax
effects determined in accordance with GAAP for such period and any exchange,
translation or performance losses relating to any foreign currency hedging
transactions for such period,

(xiv)the amount of any earn-out obligations permitted by this agreement which
become due and payable and are paid or accrue during such period in accordance
with this Agreement,

(xv)write downs, write offs or reserves with respect to inventory of any
Subsidiary of Holdings in an amount not to exceed, in the aggregate, 10% of
Consolidated EBITDA in such period, calculated before the add back for such
item,

and minus

(b)the following, without duplication, to the extent included in calculating
such Consolidated Net Income:

(i)Federal, state, local and foreign income tax credits,

(ii)all non-cash items increasing Consolidated Net Income (in each case of or by
Holdings and its Subsidiaries for such Measurement Period),

(iii)unrealized gains with respect to obligations under Swap Contracts designed
to provide protections against fluctuations in interest rates or embedded
derivatives that require similar accounting treatment, and

12

--------------------------------------------------------------------------------

 

(iv)gains due solely to fluctuations in currency values and the related tax
effects determined in accordance with GAAP for such period and any exchange,
translation or performance gains relating to any foreign currency hedging
transactions for such period.

For purposes of calculating Consolidated EBITDA as of any date of measurement
occurring after an EBITDA Transaction, for use in the calculation of the
Consolidated Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio,
Consolidated EBITDA shall be calculated on a pro forma basis.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
Unfinanced Cash Capital Expenditures less (iii) the aggregate amount of Federal,
state, local and foreign income taxes actually paid in cash less (iv) Restricted
Payments consisting of the payment in cash of (A) any earn-out obligations or
(B) payments permitted under Section 7.06(g), to (b) the sum of (i) Consolidated
Interest Charges to the extent actually paid in cash and (ii) the aggregate
principal amount of all regularly scheduled principal payments or redemptions or
similar acquisitions for value of outstanding debt for borrowed money
(calculated without giving effect to the application of any prepayments), but
excluding any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.02, in
each case, of or by Holdings and its Subsidiaries for the most recently
completed Measurement Period for which financial statements have been delivered
to the Administrative Agent.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of the following
to the extent constituting Indebtedness: (a) the outstanding principal amount of
all obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations that are due and payable arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (subject to the
limitations set forth in the definition of Indebtedness), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than Holdings or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Holdings or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Holdings or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

13

--------------------------------------------------------------------------------

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the result of (x) Consolidated Funded Indebtedness as of such date less
(y) the amount of unrestricted cash and Cash Equivalents of the Loan Parties not
in excess of $25,000,000 subject to a perfected Lien in favor of the
Administrative Agent pursuant to a deposit account control agreement or other
Collateral Document (to the extent that such perfected Lien is otherwise
required under this Agreement or another Loan Document), to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary or unusual gains and extraordinary or unusual
losses for such Measurement Period, (b) the net income of any Subsidiary during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Holdings’
equity in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Holdings as described in clause (b) of this
proviso).

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date;
provided that increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) the effects of purchase accounting or (b) any
fluctuation in currency exchange rates.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Obligations” means all Obligations, other than any Parallel Debt.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

14

--------------------------------------------------------------------------------

 

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Cumulative Amount” means, as of any date of determination, the identifiable
cash proceeds received by Holdings from the sale of Holdings’ Equity Interests
or from cash equity contributions in and to the Loan Parties (other than from
the proceeds of a Specified Equity Contribution), determined on a cumulative
basis during the term of this Agreement less the amount of such proceeds that
have been used herein.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Companies Act, Chapter 50 of Singapore, the Bankruptcy Act, Chapter 20 of
Singapore, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, judicial management, administration or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Deductible Amount” has the meaning specified in Section 9.12(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term A Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one (1) or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply

15

--------------------------------------------------------------------------------

 

with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver and/or manager, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one (1) or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Deferred Fees” has the meaning specified in Section 7.08(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 2.20.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith but excluding any involuntary disposition.

“Disqualified Capital Stock” means any Equity Interests which, by their terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock or solely at the direction of the issuer), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Capital Stock and cash in
lieu of fractional shares), in whole or in part, (c) requires the payment of any
cash dividends, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Capital Stock, in each case, prior to the date that is ninety-one (91) days

16

--------------------------------------------------------------------------------

 

after the then applicable Latest Maturity Date; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof), Holdings or any of its Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings (or any direct or indirect parent thereof), any Borrower
or any of their respective Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination, death
or disability.

“Disqualified Institution” means (a) those Persons that are bona fide
competitors of any Loan Party or their respective Subsidiaries (or Affiliates of
any such competitors (other than Bona Fide Lending Affiliates) that are (x)
reasonably identifiable as Affiliates solely on the basis of similarity of name
(provided that the Administrative Agent shall have no obligation to carry out
due diligence in order to identify such Affiliates) or (y) identified by the
Borrowers in writing from time to time), (b) those banks, financial institutions
and other Persons separately identified by Borrowers to the Administrative Agent
in writing prior to November 3, 2017 (such list, the “Excluded Persons List”)
(and, in each case, such specified entities’ Affiliates (other than Bona Fide
Lending Affiliates) that are reasonably identifiable as Affiliates solely on the
basis of similarity of name (provided that the Administrative Agent shall have
no obligation to carry out due diligence in order to identify such Affiliates))
or (c) any Person(s) that are engaged as principals primarily in private equity,
mezzanine financing or venture capital (or Affiliates of such Person(s) that are
(x) reasonably identifiable as Affiliates solely on the basis of similarity of
name (provided that the Administrative Agent shall have no obligation to carry
out due diligence in order to identify such Affiliates) or (y) identified by the
Borrowers in writing from time to time).

“Dollar” and “$” mean lawful money of the United States.

“DP Amounts” mean any and all deferred payments, holdbacks or similar deferred
consideration in connection with a Permitted Acquisition, which are payable
based on the achievement of specified financial results over time, and which are
structured such that, they are not required to be paid if (and for so long as)
the Loan Party cannot satisfy any condition contained in Section 7.06(h); to the
extent the total amount of such deferred payments, holdbacks and other similar
deferred consideration for a particular Permitted Acquisition, together with any
earn-out obligations in connection with such Permitted Acquisition, does not
exceed 40% of the aggregate consideration paid or to be paid in connection with
such Permitted Acquisition.

“Dutch Borrower” means a Borrower that is organized under the laws of the
Netherlands.  For the avoidance of doubt, as of the Restatement Date, there are
no Dutch Borrowers.

“Dutch Collateral Documents” means a deed of disclosed pledge over bank account
receivables, dated the Restatement Date, between Holdings as pledgor and the
Administrative Agent as pledgee, and any other pledge governed by the laws of
the Netherlands.

“Dutch Collateral Party” has the meaning specified in Section 9.12(a).

“EBITDA Transaction” means a Permitted Acquisition, restructuring, Disposition
or other similar transaction.

17

--------------------------------------------------------------------------------

 

“ECF Percentage” means 50%; provided, that the foregoing percentage shall be
reduced for any applicable payment period to 25% if the Consolidated Leverage
Ratio is less than 2.50:1.00 as of the last day of the last fiscal quarter of
such payment period, and shall be reduced to 0% if less than 2.00:1.00 as of the
last day of the last fiscal quarter of such payment period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership

18

--------------------------------------------------------------------------------

 

or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Borrowers within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any of Holdings or any Subsidiary or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any of Holdings or any
Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent
to terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any of Holdings or any Subsidiary or any ERISA Affiliate; or (i) a
failure by any Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by any of Holdings or any Subsidiary or
any ERISA Affiliate to make any required contribution to a Multiemployer Plan.

“Eurodollar Rate” means,

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) as administered by
ICE Benchmark Administration (or to the extent that ICE Benchmark Administration
no longer administers such rate, any other Person that takes over the
administration of such rate as determined by the Administrative Agent from time
to time) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing quotations as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

19

--------------------------------------------------------------------------------

 

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one (1) month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
for the applicable Interest Period in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied for the applicable Interest Period in a manner as otherwise
reasonably determined by the Administrative Agent.

Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Rate shall in no event be less than 0% at any time with respect to Revolving
Credit Loans or 1% at any time with respect to Term A Loans.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan, in each
case that bears interest at a rate based on clause (a) of the definition of the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of Holdings, the excess (if any)
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year plus (ii) decreases in Consolidated Working Capital for such fiscal year
minus (b) the sum, without duplication, (for such fiscal year) of:

(i)Consolidated Interest Charges actually paid in cash by Holdings and its
Subsidiaries;

(ii)the aggregate amount of all regularly scheduled principal payments of the
Term Loans and other Indebtedness permitted hereunder;

(iii)the provision for Federal, state, local and foreign income taxes, taxes on
profit or capital and payroll taxes actually paid in cash;

(iv)the aggregate amount of all other cash items added back to Consolidated
EBITDA in the calculation of Consolidated EBITDA for such fiscal year and the
amount of all non-cash credits included in arriving at such Consolidated Net
Income for such fiscal year;

(v)cash Capital Expenditures actually made by Holdings and its Subsidiaries in
such fiscal year;

20

--------------------------------------------------------------------------------

 

(vi)the aggregate amount of non‑cash adjustments to Consolidated EBITDA for
periods prior to the beginning of the current fiscal year to the extent paid in
cash by Holdings or any of its Subsidiaries during such fiscal year;

(vii)the aggregate amount of Restricted Payments by Holdings and other payments
made in cash permitted by Section 7.06 during such fiscal year to the extent
added back to Consolidated EBITDA or not deducted from Consolidated Net Income;

(viii)the amount of cash expenditures in respect of Swap Contracts during such
fiscal year to the extent not deducted in determining Consolidated Net Income
for such period;

(ix)the amount of Investments and acquisitions made during such fiscal year
pursuant to Section 7.03, in each case to the extent that such Investments and
acquisitions were financed with internally generated cash flow of Holdings and
its Subsidiaries,

(x)all other capitalized expenses in such fiscal year, including (1) documented
fees and expenses paid during such fiscal year to third parties incurred in
connection with Dispositions, Investments, (including Permitted Acquisitions),
and Swap Contracts, (2) expenses or charges paid in cash during such fiscal year
for the issuances of debt or equity, and (3) transaction costs and expenses
during such fiscal year in connection with a Permitted Acquisition;

(xi)the aggregate net amount of non-cash gain on the Disposition of property by
Holdings or any its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income;

(xii)increases in Consolidated Working Capital for such fiscal year; and

(xiii)the aggregate amount paid in cash in such fiscal year on account of any DP
Amounts and Accrued DP Interest (other than to the extent funded with new equity
investments or financed with proceeds of other Indebtedness).

For purposes of calculating Excess Cash Flow for any fiscal year, for each
Permitted Acquisition consummated during such fiscal year, (x) the Consolidated
EBITDA of a target of any Permitted Acquisition shall be included in such
calculation only from and after the date of the consummation of such Permitted
Acquisition and (y) for the purposes of calculating Consolidated Working
Capital, the (A) total assets of a target of such Permitted Acquisition (other
than cash and Cash Equivalents), as calculated as at the date of consummation of
the applicable Permitted Acquisition, which may properly be classified as
current assets on a consolidated balance sheet of Holdings and its Subsidiaries
in accordance with GAAP (assuming, for the purpose of this clause (A), that such
Permitted Acquisition has been consummated) and (B) the total liabilities of
Holdings and its Subsidiaries, as calculated as at the date of consummation of
the applicable Permitted Acquisition, which may properly be classified as
current liabilities (other than the current portion of any long term
Indebtedness) on a consolidated balance sheet of Holdings and its Subsidiaries
in accordance with GAAP (assuming, for the purpose of this clause (B), that such
Permitted Acquisition has been consummated), shall, in the case of both
immediately

21

--------------------------------------------------------------------------------

 

preceding clauses (A) and (B), be calculated as the difference between the
Consolidated Working Capital at the end of the applicable fiscal year from the
date of consummation of the Permitted Acquisition.

“Excluded Accounts” means payroll accounts, employee benefit accounts,
withholding tax and other fiduciary accounts, escrow accounts in respect of
arrangements with non‑affiliated third parties, worker’s compensation, customs
accounts, trust and tax withholding which are funded by the Loan Parties in the
ordinary course of business or as required by any requirement of law, cash
collateral accounts subject to Liens permitted under the Loan Documents and
other accounts with a balance not to exceed $100,000 at any one (1) time.

“Excluded Assets” means (i) any owned real property other than Material Real
Property and all real property constituting leaseholds, (ii) (a) any motor
vehicles and other assets subject to certificates of title and (b) any letter of
credit rights (other than letter of credit rights a security interest in which
can be perfected by the filing of a UCC financing statement) or commercial tort
claims, in each case, with a value of less than $250,000 (in each case excluding
a security interest which can be perfected by the filing of a UCC financing
statement), (iii) any assets in which the grant of a pledge or security interest
is prohibited by law, rule or  regulation, but only to the extent, and so long
as, such prohibition by law, rule or regulation is not terminated or rendered
unenforceable by law or otherwise deemed ineffective, (iv) Equity Interests (a)
in any entity that is not a wholly owned Subsidiary if the granting of a
security interest in such Equity Interests would be prohibited by the
organizational documents of such entity without third party consent which
consent has not been obtained, or (b) in any joint venture, (v) any governmental
licenses or state or local franchises, charter and authorization, to the extent
security interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby, but only to the extent, and so long as, such
prohibition is not terminated or rendered unenforceable by law or otherwise
deemed ineffective, (vi) assets in circumstances where the Administrative Agent
and Holdings reasonably agree that the cost of obtaining or perfecting a
security interest in such assets is excessive in relation to the benefit to the
Lenders of the security to be afforded thereby, (vii) licenses, instruments,
leases and agreements to the extent and so long as such a pledge thereof would
violate the terms thereof or violate any law, rule or regulation, but only to
the extent, and for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by contract or law, (viii) any
property or assets subject to a Lien with respect to any purchase money
Indebtedness or Capitalized Leases permitted under the Loan Documents if the
contract, agreement or document to which such Lien is granted (or in the
contract, agreement or document providing for such Capitalized Leases) prohibits
or requires the consent of any Person as a condition to the creation of any
other Lien on such property or asset, but only to the extent, and so long as,
such prohibition is not terminated, (ix) any “intent-to-use” application for
registration of a Trademark (as defined in the Security and Pledge Agreement)
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law and (x) any Excluded
Accounts provided that (I) notwithstanding the above, Excluded Assets shall not
include any Equity Interests of a Loan Party (other than Holdings) and (II)
shall not apply to proceeds of such Excluded Assets.

22

--------------------------------------------------------------------------------

 

“Excluded Persons List” has the meaning specified in the definition of
“Disqualified Institution”.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.11 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, would otherwise become effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one (1) swap, such exclusion shall apply only to the portion
of such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Extended Revolving Credit Commitments” has the meaning specified in Section
2.14(a).

“Extended Term Loans” has the meaning specified in Section 2.14(a).

“Extending Term Lender” has the meaning specified in Section 2.14(a).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Offer” has the meaning specified in Section 2.14(a).

“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.

23

--------------------------------------------------------------------------------

 

“Facility Office” means the office through which such Lender will perform its
obligations under this Agreement.

“Facility Termination Date” means the date of termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) and any intergovernmental agreements with respect
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Plan” has the meaning specified in Section 5.12(e).

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(e).

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if the Borrower is not
a U.S. Person, a Lender that is resident or organized under laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligation Provider” has the meaning specified in the definition of
Foreign Subsidiary Secured Obligations.

24

--------------------------------------------------------------------------------

 

“Foreign Obligation Loan Documents” means all legal documentation entered into
between the applicable Foreign Subsidiary and the Foreign Obligation Provider in
connection with the Foreign Subsidiary Secured Obligations.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia.

“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary to Bank of America or any office, branch or Affiliate of Bank of
America (each a “Foreign Obligation Provider”).

“Francisco Partners” means Francisco Partners III, L.P.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other

25

--------------------------------------------------------------------------------

 

obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) Holdings, (b) the Subsidiaries of Holdings
listed on Schedule 1.01 as of the Restatement Date and each other Subsidiary of
Holdings that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12 and (c) with respect to (i) Obligations
owing by any Loan Party or any Subsidiary of a Loan Party (other than a
Borrower) under any Hedge Agreement or any Cash Management Agreement and (ii)
the payment and performance by each Specified Loan Party of its obligations
under its Guaranty with respect to all Swap Obligations, the Borrowers.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law as hazardous or toxic or as a pollutant or
containment (or by words of similar meaning and regulatory effect), including
petroleum or petroleum distillates, natural gas, natural gas liquids.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

“Holdings” means Icicle Acquisition Holding B.V.

26

--------------------------------------------------------------------------------

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Increase Joinder” has the meaning specified in Section 2.15(c).

“Incremental Commitments” means Incremental Revolving Credit Commitments and/or
the Incremental Term Commitments.

“Incremental Debt” has the meaning specified in Section 1.08(b).

“Incremental Revolving Credit Commitment” has the meaning specified in Section
2.15(a).

“Incremental Term Commitments” has the meaning specified in Section 2.15(a).

“Incremental Term Loans” has the meaning specified in Section 2.01(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services;

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

27

--------------------------------------------------------------------------------

 

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

Notwithstanding the foregoing or anything else herein to the contrary,
“Indebtedness” shall not include (i) trade payables arising in the ordinary
course of business, (ii) obligations or liabilities of any Person in respect of
any of its Qualified Capital Stock nor the obligations of any Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations
would be required to be classified and accounted for as an operating lease under
GAAP as existing on the Restatement Date (whether or not such lease exists on
the Restatement Date or hereafter arises), (iii) obligations under any Swap
Agreements unless such obligations are payment obligations that relate to a Swap
Agreement that has terminated, (iv) customary obligations under employment
agreements and deferred compensation, (v) deferred tax liabilities, (vi) DP
Amounts, earn-outs, purchase price adjustments and indemnity obligations, and
any sums for which such Person is obligated pursuant to noncompetition
arrangements entered into in connection with any acquisition (including
Permitted Acquisitions) until any such obligations described in this clause
(vi)  shall become due and payable and treated as a liability on such Person’s
balance sheet in accordance with GAAP, (vii) royalty payments made in the
ordinary course of business in respect of exclusive and non‑exclusive licenses,
(viii) any accruals for (A) payroll and (B) other non‑interest bearing
liabilities accrued in the ordinary course of business, (ix) employee
commitments, (x) accrued licensing fees owed under licenses (including
intellectual property licenses), (xi) deferred rent obligations in respect of
real property leases incurred in the ordinary course of business and (xii) for
purposes of the definition of “Consolidated Funded Indebtedness” and Section
7.11, Permitted Seller Debt for which, by its own terms, no payments are
permitted to be paid on account thereof and the maturity thereof is no earlier
than six (6) months following the Latest Maturity Date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency Regulation” means the Council Regulation (EC) No. 1346/2000 29 May
2000, on Insolvency Proceedings.

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
Patent Security Agreement or Trademark Security Agreement (as each such term is
defined in the Security and Pledge Agreement and to the extent applicable)
(together with each other intellectual

28

--------------------------------------------------------------------------------

 

property security agreement delivered pursuant to Section 6.12, in each case as
amended), duly executed by each Loan Party party thereto.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrowers in a Committed Loan Notice; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one (1) transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreements” means (a) the Notice of Grant of Security Interest in
Copyrights, (b) the Notice of Grant of Security Interest in Patents and (c) the
Notice of Grant of Security Interest in Trademarks, in each case dated as of the
Restatement Date and executed by the Borrowers party thereto and the
Administrative Agent.

“IRS” means the United States Internal Revenue Service.

29

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term A Facility and any Incremental
Term Loan Maturity Date applicable to existing Incremental Term Loans, as of any
date of determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, guidance notes, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, through itself or through one (1) of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.  The term “Lender” shall
include any Designated Lender.

30

--------------------------------------------------------------------------------

 

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrowers and the Administrative Agent, which
office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate.  Unless the context otherwise requires,
each reference to a Lender shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower). 

“Lien” means any mortgage, pledge, hypothecation, assignment (by way of security
or otherwise), deposit arrangement, encumbrance, easement, right-of-way or other
encumbrance on title to real property, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing) (but
excluding any licenses of intellectual property).

31

--------------------------------------------------------------------------------

 

“Liquidity” means, at any time, the sum of (a) the amount of unrestricted cash
and Cash Equivalents of the Loan Parties plus (b) the amount by which the
Revolving Credit Commitments exceed the maximum amount of Revolving Credit Loans
that may be requested by the Borrowers at such time pursuant to this Agreement
so long as on a pro forma basis after giving effect to such Revolving Credit
Loans, the Loan Parties and their Subsidiaries shall be in pro forma compliance
with the covenants set forth in Section 7.11 (a) and (b), determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans, any Extended Term Loans, loans made
pursuant to any Incremental Revolving Credit Commitment or loans made pursuant
to any Extended Revolving Credit Commitment).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.16 of this Agreement, (d) the Collateral Documents, (e)
the Agent Fee Letter, (f) each Issuer Document and (g) the Reaffirmation
Agreement.  For the avoidance of doubt, Secured Hedge Agreements and Secured
Cash Management Agreements are not “Loan Documents”.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of Holdings and its Subsidiaries taken as
a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Loan Parties to perform their obligations under any Loan Document to which
they are parties; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Material Real Property” means owned real property of a Loan Party having a fair
market value at the time acquired of greater than $1,000,000.

“Material Subsidiary” means, at any time, each Subsidiary of Holdings (other
than a Subsidiary described in Section 6.12(e)) identified to the Administrative
Agent in writing by the Borrower Representative as a “Material Subsidiary”;
provided that, (a) if at any time the aggregate amount of Consolidated EBITDA or
Total Assets of all Subsidiaries that are not Loan Parties exceeds twenty
percent (20%) of Consolidated EBITDA for the most recent period of four

32

--------------------------------------------------------------------------------

 

consecutive fiscal quarters then ended for which financial statements have been
delivered pursuant to Section 6.01 or twenty percent (20%) of Total Assets as of
the end of any such fiscal quarter, the Loan Parties (or, in the event the Loan
Parties have failed to do so within ten (10) days of delivery of such financial
statements, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries; and (b) if a Subsidiary of Holdings would not be required to
become a Guarantor hereunder as a result of Section 6.12(e), such Subsidiary
shall be excluded from the denominator of the “twenty percent test” above.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) February 15, 2023 and (ii) if maturity is extended pursuant to
Section 2.14, such extended maturity date as determined pursuant to such Section
and (b) with respect to the Term A Facility, the later of (i) February 15, 2023
and (ii) if maturity is extended pursuant to Section 2.14, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of Holdings.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned property of a Loan Party that is or will
become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

33

--------------------------------------------------------------------------------

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including any Borrower or ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a)with respect to any Disposition by any Loan Party or any of its Subsidiaries,
or any Casualty/Condemnation Receipt received or paid to the account of any Loan
Party or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
any Loan Party or such Subsidiary in connection with such transaction, (C) taxes
reasonably estimated to be actually payable within two (2) years of the date of
the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, (D) any funded escrow established pursuant to the
documents evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition (provided that to the extent that any amounts are released from
such escrow to Holdings or any of its Subsidiaries, such amounts net of any
related expenses shall constitute Net Cash Proceeds), and (E) without
duplication of the above, the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted above) (A) related to any of the applicable
assets and (B) retained by Holdings or any of its Subsidiaries including,
without limitation, pension plan and other post-employment benefit liabilities
and liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such Disposition or Casualty/Condemnation
Receipt occurring on the date of such reduction); and

(b)with respect to the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket fees and expenses, incurred by any Loan Party or such Subsidiary
in connection therewith and taxes paid or reasonably estimated to be payable as
a result thereof.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

34

--------------------------------------------------------------------------------

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).

“Non-Guarantor Disposition” has the meaning specified in Section 2.05(b)(vii).

“Non-Guarantor Subsidiary” means any Subsidiary that is not a Loan Party.

“Non-Guarantor Recovery Event” has the meaning specified in Section
2.05(b)(vii).

“Non-Public Lender” means (i) until the publication of an interpretation of
"public" as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis a Dutch Borrower,
the value of which is at least EUR 100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least EUR
100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; (ii) as soon as the interpretation of the term
“public” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(ii).

“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Foreign Subsidiary Secured Obligation, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the Obligations shall exclude any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate of
incorporation, memorandum and articles of association, or articles of formation
or organization and operating agreement; and (c) with respect to any
partnership, exempted limited partnership, joint venture, trust or other form of
business entity, the partnership, exempted limited

35

--------------------------------------------------------------------------------

 

partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation, incorporation or organization
with the applicable Governmental Authority in the jurisdiction of its formation,
incorporation or organization and, if applicable, any certificate or articles of
formation, incorporation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document (but
not connections arising solely from sales or assignments by a Recipient of an
interest in any Loan or Loan Document that result in non-U.S. Taxes imposed in a
jurisdiction that is not one of the Loan Party’s jurisdiction of residence,
organization or activities)).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

“Parallel Debt” has the meaning specified in Section 9.12(a).

“Parent” means Ichor Holdings, Ltd., a company organized under the laws of the
Cayman Islands.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of

36

--------------------------------------------------------------------------------

 

the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate in a form approved by the Administrative Agent.

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

“Permitted Liens” means Liens permitted by Section 7.01.

“Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that:

(a)the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, extended or replaced
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid and fees (including original issue discount) and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder plus additional amount otherwise
permitted to be incurred pursuant to Section 7.02;

(b)other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.2(e), such modification, refinancing, refunding,
renewal, extension or replacement has a final maturity date equal to or later
than the final maturity date of, and has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, extended or replaced
(excluding the effect of any prepayments of scheduled amortization); and

(c)to the extent such Indebtedness being modified, refinanced, refunded,
renewed, extended or replaced is unsecured or junior in right of lien or
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, extension or replacement is subordinated in
right of payment to the Obligations.

“Permitted Seller Debt” means unsecured Indebtedness (other than earn-out
obligations) owing to sellers of assets or Equity Interests by a Loan Party or a
Subsidiary that is incurred by a Loan Party or Subsidiary in connection with the
consummation of one or more Permitted Acquisitions so long as (i) with respect
to any such Indebtedness that (x) requires cash interest or principal payments
while any Obligations remain outstanding or (y) has a maturity that is earlier
than six (6) months following the Latest Maturity Date, the aggregate principal
amount for all such

37

--------------------------------------------------------------------------------

 

unsecured Indebtedness described in this clause (i) does not exceed $7,500,000
at any one time outstanding and such Indebtedness is otherwise on terms and
conditions reasonably acceptable to the Administrative Agent and (ii) any such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any of Holdings or
any Subsidiary or any ERISA Affiliate or any such Plan to which any of Holdings
or any Subsidiary or any ERISA Affiliate is required to contribute on behalf of
any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Cost Savings” means, without duplication of amounts added-back to
calculate Consolidated EBITDA, with respect to any period, the reductions in
costs or synergies that have been realized or are reasonably anticipated to be
realized in good faith with respect to an EBITDA Transaction within twelve (12)
months of the date of such EBITDA Transaction and that are reasonably
identifiable and factually supportable, as if all such reductions in costs or
synergies had been effected as of the beginning of such period, decreased by any
recurring incremental expenses incurred or to be incurred during such four- (4-)
quarter period in order to achieve such reduction in costs; provided, that (x)
the amount of Pro Forma Cost Savings that may be included on a pro forma basis
shall not exceed, together with any amounts added back pursuant to clause (x) of
the definition of Consolidated EBITDA, 20% of Consolidated EBITDA for the
applicable four- (4-) quarter period, calculated before the add back for such
items, and (y) the Borrowers shall deliver to the Administrative Agent a
certificate certifying as to the determination and calculation of the Pro Forma
Cost Savings and including the factual support thereof

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” means Equity Interests that are not Disqualified
Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Reaffirmation Agreement” has the meaning specified in Section 4.01(a)(iii).

“Received Amount” has the meaning specified in Section 9.12(d).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

38

--------------------------------------------------------------------------------

 

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Responsible Officer” means the chief executive officer, director, president,
chief financial officer, treasurer, assistant treasurer or controller of a Loan
Party, or, in relation to Holdings, a managing director A and a managing
director B acting jointly or any other authorized signatory, and, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or

39

--------------------------------------------------------------------------------

 

employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been duly authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 11.01.

“Restricted Payment” means any (x) dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment or (y) payment with respect to an earn-out
obligation.  For the avoidance of doubt, payments made pursuant to Section
7.08(b) do not constitute Restricted Payments hereunder.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01 (including loans made pursuant to any Incremental Revolving
Commitment and loans made pursuant to any Extended Revolving Credit Commitment),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one (1) time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments (including any Extended
Revolving Credit Commitments) at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

40

--------------------------------------------------------------------------------

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including any Designated Lenders), the L/C Issuer, the Hedge Banks, the Cash
Management Banks, Foreign Obligation Providers, the Indemnitees and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Security and Pledge Agreement” means the Security and Pledge Agreement dated as
of August 11, 2015, duly executed by each domestic Loan Party, together with
each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended and/or supplemented from time
to time.

“Security Agreement Supplement” has the meaning specified in Section 1.1(c) of
the Security and Pledge Agreement.

“Singapore Collateral Documents” means (a) the debenture dated August 11, 2015
made between the Singapore Loan Party and the Administrative Agent; (b) the
assignment of receivables dated August 11, 2015 made between the Singapore Loan
Party and the Administrative Agent; (c) the charge over accounts dated August
11, 2015 made between the Singapore Loan Party and the Administrative Agent and
(d) the charge over shares in the Singapore Loan Party dated on August 11, 2015
made between Holdings and the Administrative Agent, in each case as amended
and/or supplemented from time to time.

“Singapore Loan Party” means Ichor Systems Singapore Pte. Ltd., a company
incorporated in Singapore with registration number 200918207E, whose registered
address is at 60 Paya Lebar Road #08-43 Paya Lebar Square Singapore 409051.

41

--------------------------------------------------------------------------------

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Equity Contribution” has the meaning specified in Section 8.04.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).

“Spot Rate” has the meaning specified in Section 1.07.

“Subordination Provisions” has the meaning specified in Section 8.01(m).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one (1) or more intermediaries, or
both, by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

42

--------------------------------------------------------------------------------

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one (1) or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one
(1) or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, through itself or through one (1) of
its designated Affiliates or branch offices, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of each of the Borrowers.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

43

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(b).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate principal
amount at any one (1) time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, (a) on or prior to the Restatement Date,
the aggregate amount of the Term A Commitments at such time, and (b) thereafter,
the aggregate principal amount of the Term A Loans of all Term A Lenders
outstanding at such time.

“Term A Lender” means (a) at any time on or prior to the Restatement Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Restatement Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term Borrowing” means either a Term A Borrowing or a borrowing of Incremental
Term Loans.

“Term Lender” means, as of any date of determination, a Term A Lender, an
Extending Term Lender or a Lender holding an Incremental Term Commitment or
Incremental Term Loans, as the context may require.

“Term Loan” means any Term A Loan, any Incremental Term Loan or any Extended
Term Loan, as the context may require.

“Term Loan Note” means a promissory note made by the Borrowers in favor of a
Term Loan Lender evidencing Term Loans made by such Lender, substantially in the
form of substantially in the form of Exhibit C‑1.

“Total Assets” means, as of the date of any determination thereof, total assets
of Holdings and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

44

--------------------------------------------------------------------------------

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Trade Date” has the meaning specified in Section 11.06(g).

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are party, (b)
the refinancing of certain outstanding Indebtedness of Holdings and its
Subsidiaries under the Existing Credit Agreement and the termination of all
commitments with respect thereto and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfinanced Cash Capital Expenditures” means, for any period, the amount of
Capital Expenditures made by Holdings and its Subsidiaries during such period in
cash, but excluding any such Capital Expenditures (i) financed with Indebtedness
permitted under Section 7.02 (including any Capital Lease Obligations, but
excluding Capital Expenditures purchased with Revolving Credit Loans) or (ii)
that constitute reinvestment of proceeds as contemplated by the proviso in the
definition of “Net Cash Proceeds”.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
(1) of the states of the United States and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“VAT” means value added tax within the meaning of Council Directive 2006/112/ EC
of 28 November 2006 on the common system of value added tax or any legislation
in a member state of the European Union implementing such Council Directive and
any other tax of a similar nature.

45

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield” means, as to any Indebtedness, the yield thereof, whether in the form of
interest rate, margin, OID, upfront fees, a Eurodollar Rate floor or Base Rate
floor or otherwise; provided that OID and upfront fees (but not any arrangement,
structuring, commitment or other fees not shared by the Lenders generally) shall
be equated to interest rate assuming a four- (4-) year life to maturity.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, extended, replaced,
supplemented or otherwise modified (subject to any restrictions on such
amendments, extensions, replacements, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one (1) or all) parties
constituting a Borrower, individually and/or in the aggregate.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

46

--------------------------------------------------------------------------------

 

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Holdings and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, for all purposes
hereunder, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

1.04Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one (1) place more than
the number of places by which such ratio is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

1.05Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

47

--------------------------------------------------------------------------------

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one (1) or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07Currency Equivalents Generally.

(a)Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars.  For purposes of this Section 1.07, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date of such determination; provided
that the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

(b)For purposes of determining compliance with Section 7.01, 7.02, 7.03, 7.05,
7.06 and 7.15 in the event that any Liens, Indebtedness, Investments,
Disposition, Restricted Payment, or prepayment of Indebtedness in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time Holdings or one (1) of its Subsidiaries is contractually
obligated to incur, make or acquire such Indebtedness, Liens, Disposition,
Restricted Payment, Investments or prepayment of Indebtedness (so long as, at
the time of entering into the contract to incur, make or acquire such Liens,
Indebtedness, Investments, Disposition, Restricted Payment, or prepayment of
Indebtedness, it was permitted hereunder) and once contractually obligated to be
incurred, made or acquired, the amount of such Liens, Indebtedness, Investments,
Disposition, Restricted Payment, or prepayment of Indebtedness, shall be always
deemed to be at the Dollar amount on such date, regardless of later changes in
currency exchange rates.

(c)Notwithstanding anything to the contrary, (a) unless specifically stated
otherwise herein, any dollar, number, percentage or other amount available under
any carve-out, basket, exclusion or exception to any affirmative, negative or
other covenant in this Agreement or the other Loan Documents may be accumulated,
added, combined, aggregated or used together by any Loan Party and its
Subsidiaries without limitation for any purpose not prohibited hereby, and (b)
any action or event permitted by this Agreement or the other Loan Documents need
not be

48

--------------------------------------------------------------------------------

 

permitted solely by reference to one (1) provision permitting such action or
event but may be permitted in part by one (1) such provision and in part by one
(1) or more other provisions of this Agreement and the other Loan Documents.

1.08Accounting for Acquisitions and Dispositions. With respect to any
Acquisition or Disposition, as applicable, consummated after the Restatement
Date, the following shall apply:

(a)For each of the four (4) periods of four (4) fiscal quarters ending next
following the date of any acquisition, Consolidated EBITDA shall include the
results of operations of the Person or assets so acquired on a historical pro
forma basis to the extent information in sufficient detail concerning such
historical results of such Person or assets is reasonably available, without
giving effect to any cost savings other than Pro Forma Cost Savings;

(b)For each of the four (4) periods of four (4) fiscal quarters ending next
following the date of each acquisition, Consolidated Interest Charges shall
include the results of operations of the Person or assets so acquired determined
on a historical pro forma basis to the extent information in sufficient detail
concerning such historical results of such Person or assets is reasonably
available; provided, that, Consolidated Interest Charges shall be adjusted on a
historical pro forma basis to (i) eliminate interest expense accrued during such
period on any Indebtedness repaid in connection with such acquisition and (ii)
include interest expense on any Indebtedness (including Indebtedness hereunder)
incurred, acquired or assumed in connection with such acquisition (“Incremental
Debt”) calculated (x) as if all such Incremental Debt had been incurred as of
the first day of such four (4) fiscal quarter period and (y) at the following
interest rates: (I) for all periods subsequent to the date of the acquisition
and for Incremental Debt assumed or acquired in the acquisition and in effect
prior to the date of acquisition, at the actual rates of interest applicable
thereto, and (II) for all periods prior to the actual incurrence of such
Incremental Debt, at the average daily rate applicable to the Incremental Debt
during all periods subsequent to the date of the acquisition;

(c)For each of the four (4) periods of four (4) fiscal quarters ending next
following the date of any Disposition of a Subsidiary or all or substantially
all of the assets of a Subsidiary (other than if such Disposition is to Holdings
or another Subsidiary), (i) Consolidated EBITDA shall exclude the results of
operations of the Person or assets so disposed of on a historical pro forma
basis, and which amounts shall include only adjustments reasonably satisfactory
to the Administrative Agent; and

(d)For each of the four (4) periods of four (4) fiscal quarters ending next
following the date of any Disposition of a Subsidiary or all or substantially
all of the assets of a Subsidiary (other than if such Disposition is to Holdings
or another Subsidiary), Consolidated Interest Charges shall be adjusted on a
historical pro forma basis to eliminate interest expense accrued during such
period on (i) any Indebtedness repaid or assumed from the Subsidiary in
connection with such Disposition or (ii) if such Disposition is of all of the
Equity Interests of the Subsidiary, any Indebtedness of such Subsidiary for
which neither the Borrowers nor any other Subsidiary is directly or indirectly
liable.

1.09Reallocation of Revolving Credit Loans on the Restatement Date.  Each
Revolving Credit Lender hereby sells and assigns on the Restatement Date to each
Revolving

49

--------------------------------------------------------------------------------

 

Credit Lender, without recourse, representation or warranty (except as set forth
below), and each such Revolving Credit Lender hereby purchases and assumes on
the Restatement Date from each Revolving Credit Lender a percentage interest in
the Revolving Credit Commitments and Revolving Credit Loans outstanding on the
Restatement Date upon the effectiveness of this Agreement as may be required to
reflect the allocation of Revolving Credit Commitments set forth on Schedule
2.01 of this Agreement as of the Restatement Date. The Revolving Credit Lenders
agree to make such inter- Revolving Credit Lender wire transfers as may be
required to give effect to the foregoing assignments and assumptions. With
respect to such Revolving Credit Commitments and Revolving Credit Loans so
assigned, each Revolving Credit Lender makes no representation or warranty
whatsoever, except that it represents and warrants that it is the legal and
beneficial owner of the same, free and clear of any adverse claim.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01The Loans. (a) The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans in Dollars (each such loan, a “Revolving Credit Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
Revolving Credit Exposure shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(c), prepay
under Section 2.05, and reborrow under this Section 2.01(c).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(b)The Term A Borrowing.  Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrowers on
the Restatement Date in Dollars in an amount not to exceed such Term A Lender’s
Term A Commitment Percentage of the Term A Facility.  The Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Applicable Percentage of the Term A Facility.  Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

(c)Incremental Term Loans.  Subject to Section 2.15, as set forth in any
Increase Joinder or other Additional Credit Extension Amendment entered into
pursuant to Section 2.15, each Incremental Term Loan Lender party thereto
severally agrees to make its portion of a term loan (each, an “Incremental Term
Loan”) in a single advance to the Borrowers in Dollars in the amount of its
respective Incremental Term Loan Commitment as set forth in such Increase
Joinder or such other Additional Credit Extension Amendment.  Amounts repaid on
any Incremental Term Loan may not be reborrowed.  Each Incremental Term Loan may
be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein.

50

--------------------------------------------------------------------------------

 

2.02Borrowings, Conversions and Continuations of Loans.  (a) Each Term A
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrowers’ irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan
Notice.  Each such Committed Loan Notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof (other than in connection with the
initial advances hereunder on the Restatement Date).  Each Committed Loan Notice
shall specify (i) whether the Borrowers are requesting a Term A Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrowers fail to specify a Type of Loan in a Committed Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrowers request a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fail to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrowers, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Term A Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 11:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrowers; provided, however, that if, on the date a Committed Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrowers,
there are L/C

51

--------------------------------------------------------------------------------

 

Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrowers as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, after the election of the
Required Lenders, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans.

(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Term A Borrowings, all conversions of Term A Loans
from one Type to the other, and all continuations of Term A Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term A Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f)Anything in this Section 2.02 to the contrary notwithstanding, the Borrowers
may select the Eurodollar Rate for the initial Credit Extension.

(g)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrowers, the Administrative Agent and such Lender.

(h)Any Loan to a Dutch Borrower shall at all times be provided by a Lender that
is a Non-Public Lender.

2.03Letters of Credit.  (a) Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Restatement Date until the Letter
of Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers or their Subsidiaries in Dollars, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrowers or their Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the Revolving Credit Exposure shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrowers for the issuance or amendment of a Letter of Credit shall be
deemed

52

--------------------------------------------------------------------------------

 

to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(i)The L/C Issuer shall not issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date or (y) such Letter of Credit
is cash collateralized or backstopped on terms and pursuant to arrangements
reasonably satisfactory to the L/C Issuer.

(ii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Restatement Date and which the
L/C Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one (1) or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $50,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrowers

53

--------------------------------------------------------------------------------

 

or such Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iii)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(iv)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(v)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrowers delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of each
of the Borrowers.  Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the L/C Issuer, by personal delivery or by any other
means acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 8:00 a.m.
at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (1) the
Letter

54

--------------------------------------------------------------------------------

 

of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require.  Additionally, the Borrowers shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.

(i)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrowers and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one (1) or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrowers (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(ii)If the Borrowers so request in any applicable Letter of Credit Application,
the L/C Issuer may, in its discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve- (12-) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve- (12-) month period to be agreed upon at the
time such Letter of Credit is issued.  Unless otherwise directed by the L/C
Issuer, the Borrowers shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or the Borrowers that one (1) or more of the applicable

55

--------------------------------------------------------------------------------

 

conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iii)If the Borrowers so request in any applicable Letter of Credit Application,
the L/C Issuer may, in its discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”).  Unless otherwise directed by the L/C Issuer, the Borrowers shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrowers that one (1) or more
of the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.  Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the L/C Issuer shall notify the Borrowers and the
Administrative Agent thereof.  Not later than 8:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrowers fail
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Borrowers shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing;

56

--------------------------------------------------------------------------------

 

provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(i)Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 10:00 a.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(ii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iii)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrowers of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(v)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section

57

--------------------------------------------------------------------------------

 

2.03(c)(ii), then, without limiting the other provisions of this Agreement, the
L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Loan Notice or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.  At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(i)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection

58

--------------------------------------------------------------------------------

 

with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrowers or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrowers;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross

59

--------------------------------------------------------------------------------

 

negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrowers for, and the L/C
Issuer’s rights and remedies against the Borrowers shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii)

60

--------------------------------------------------------------------------------

 

computed on a quarterly basis in arrears.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Agent Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth (10th) Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrowers shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

2.04Swing Line Loans.  (a) The Swing Line.  Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) the Revolving Credit Exposure of any Revolving Credit Lender
shall not exceed such Lender’s Revolving Credit Commitment, (y) the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest only

61

--------------------------------------------------------------------------------

 

at a rate based on the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.  Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan
Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 10:00 a.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 11:00 a.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one (1) or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrowers at their offices by
crediting the account of the Borrowers on the books of the Swing Line Lender in
immediately available funds.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s

62

--------------------------------------------------------------------------------

 

Office not later than 11:00 a.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Loan Notice or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on

63

--------------------------------------------------------------------------------

 

account of such Swing Line Loan, the Swing Line Lender will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05Prepayments.

(a)Optional.

(i)Subject to the last sentence of this Section 2.05(a)(i), the Borrowers may,
upon notice to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Term Loans and Revolving Credit Loans in whole or in
part without premium or penalty; provided that (A) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 8:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $100,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due

64

--------------------------------------------------------------------------------

 

and payable on the date specified therein; provided that notwithstanding
anything to the contrary contained in this Agreement, Holdings may rescind any
notice of prepayment under this Section 2.05 if such prepayment is conditioned
on the occurrence of an event, which event shall not be consummated or shall
otherwise be delayed.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
Term A Facility and to the principal repayment installments thereof as directed
by the Borrower, and subject to Section 2.17, each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

(ii)The Borrowers may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(b)Mandatory.

(i)Beginning with the fiscal year ending December 31, 2018, within ten (10)
Business Days after financial statements have been delivered pursuant to Section
6.01(a) and the related Compliance Certificate has been delivered pursuant to
Section 6.02(b), the Borrowers shall prepay an aggregate principal amount of
Loans equal to (I) the excess (if any) of the ECF Percentage of Excess Cash Flow
for the fiscal year covered by such financial statements over (II) (x) the
aggregate principal amount of Term Loans prepaid pursuant to Section 2.05(a)(i)
(such prepayments to be applied as set forth in clauses (vi) and (ix) below) and
(y) the aggregate principal amount of Revolving Credit Loans prepaid pursuant to
Section 2.05(a)(i) and accompanied by a permanent reduction in the Revolving
Credit Commitment equal to the amount of such prepayment pursuant to Section
2.06(a);

(ii)If any Loan Party or any of its Subsidiaries Disposes of any property
pursuant to Section 7.05(f) or (p) or pursuant to a transaction not otherwise
permitted by Section 7.05 which results in the realization by such Person of Net
Cash Proceeds in excess of $1,000,000 in any fiscal year, the Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds within five (5) Business Days receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (vi) and (ix) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(ii), at the election of the
Borrowers (as notified by the Borrowers to the Administrative Agent on or prior
to the date of such Disposition), and so long as no Default shall have occurred
and be continuing, such Loan Party or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in

65

--------------------------------------------------------------------------------

 

operating assets so long as within two hundred seventy (270) days after the
receipt of such Net Cash Proceeds (or, within such two hundred seventy- (270-)
day period, such Loan Party or such Subsidiary enters into a binding commitment
to so reinvest such Net Cash Proceeds, and such Net Cash Proceeds are so
reinvested within ninety (90) days after the expiration of such two hundred
seventy- (270-) day period), such purchase shall have been consummated (as
certified by the Borrowers in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii).

(iii)[Intentionally Omitted].

(iv)Upon the incurrence or issuance by any Loan Party or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (vi) and (ix) below).

(v)Upon any Casualty/Condemnation Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (ii), (iii) or (iv) of this Section 2.05(b), the Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds in excess of $1,000,000 in any fiscal year received therefrom within
five (5) Business Days after receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (vi) and (ix)
below); provided, however, that with respect to any proceeds of a
Casualty/Condemnation Receipt, at the election of the Borrowers (as notified by
the Borrowers to the Administrative Agent on or prior to the date of receipt of
such Net Cash Proceeds), and so long as no Default shall have occurred and be
continuing, the Borrowers shall not be required to prepay Loans hereunder in
respect of such Net Cash Proceeds to the extent such Loan Party or such
Subsidiary reinvests all or any portion of such Net Cash Proceeds in assets used
or useful in the business of such Loan Party or its Subsidiaries within two
hundred seventy (270) days after the receipt of such Net Cash Proceeds (or,
within such two hundred seventy- (270-) day period, such Loan Party or such
Subsidiary enters into a binding commitment to so reinvest such Net Cash
Proceeds, and such Net Cash Proceeds are so reinvested within ninety (90) days
after the expiration of such two hundred seventy- (270-) day period); and
provided, further, however, that any cash proceeds not so applied shall be
immediately applied to the prepayment of the Loans as set forth in this Section
2.05(b)(v).

(vi)Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the next four (4) principal
repayment installments under the Term A Facility in direct order of maturity,
second, to the remaining principal repayment installments under the Term A
Facility (other than the final scheduled installment due on the Maturity Date)
on a pro rata basis and, third, to the Revolving Credit Facility in the manner
set forth in clause (ix) of this Section 2.05(b).

66

--------------------------------------------------------------------------------

 

(vii)Notwithstanding any other provisions of this Section 2.05(b), (i) to the
extent that any of or all the Net Cash Proceeds of any Asset Sale by a
Non-Guarantor Subsidiary (a “Non-Guarantor Disposition”), the Net Cash Proceeds
of any Casualty/Condemnation Receipt from a Non-Guarantor Subsidiary (a
“Non-Guarantor Recovery Event”), or Excess Cash Flow attributable to any
Non-Guarantor Subsidiary is prohibited or delayed by applicable local law from
being repatriated to the applicable Borrowers, an amount equal to the portion of
such Net Cash Proceeds or Excess Cash Flow so affected will not be required to
prepay Loans and, instead, such amounts may be retained so long, but only so
long, as the applicable local law will not permit repatriation to the applicable
Borrowers (the Borrowers hereby agree to cause the applicable Non-Guarantor
Subsidiary to use commercially reasonable efforts to take actions required by
the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, an amount equal to such Net Cash
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
two (2) Business Days after such repatriation) be offered to be applied (net of
additional taxes payable or reserved against as a result thereof) to the
prepayment of the Loans pursuant to this Section 2.05(b) to the extent provided
herein and (ii) to the extent that the Borrowers have determined in good faith
that repatriation of any of or all the Net Cash Proceeds of any Non-Guarantor
Disposition, any Non-Guarantor Recovery Event or attributed Excess Cash Flow
would have a material adverse tax cost consequence (after Holdings, the
Borrowers and/or the applicable Non-Guarantor Subsidiary have used commercially
reasonable efforts to take actions to reduce such tax consequences and after
taking into account available foreign tax credits) with respect to such Net Cash
Proceeds or Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Non-Guarantor
Subsidiary, provided that, in the case of this clause (ii) on or before that
date on which any such Net Cash Proceed or Excess Cash Flow so retained would
otherwise have been required to be applied to prepayments pursuant to Section
2.05, the Borrowers may apply an amount equal to such Net Cash Proceeds or
Excess Cash Flow to such prepayments as if such Net Cash Proceeds or Excess Cash
Flow has been received by the Borrowers (net of additional taxes that would be
payable had such amounts actually been repatriated).

(viii)If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrowers shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

(ix)Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans (without a corresponding reduction of the Revolving Credit Commitments),
and, third, shall be used to Cash Collateralize the remaining L/C
Obligations.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

67

--------------------------------------------------------------------------------

 

(x)Upon the receipt by any Loan Party of the proceeds of any Specified Equity
Contribution pursuant to Section 8.04, such Loan Party shall promptly prepay the
Term Loans with such proceeds which will be applied in accordance with Section
2.05(a)(i).

2.06Termination or Reduction of Commitments.

(a)Optional.  The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 8:00 a.m. one (1) Business Day prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $250,000 in excess thereof and (iii) the
Borrowers shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.

(b)Mandatory.  The aggregate Term A Commitments shall be automatically and
permanently reduced to zero (0) on the date of the Term A Borrowing.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07Repayment of Loans.

(a)Term A Loans.  The Borrowers shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

Date

Amount

June 30, 2018

$2,187,500

September 30, 2018

$2,187,500

December 31, 2018

$2,187,500

March 31, 2019

$2,187,500

June 30, 2019

$2,187,500

September 30, 2019

$2,187,500

68

--------------------------------------------------------------------------------

 

Date

Amount

December 31, 2019

$2,187,500

March 31, 2020

$2,187,500

June 30, 2020

$2,187,500

September 30, 2020

$2,187,500

December 31, 2020

$2,187,500

March 31, 2021

$2,187,500

June 30, 2021

$2,187,500

September 30, 2021

$2,187,500

December 31, 2021

$2,187,500

March 31, 2022

$2,187,500

June 30, 2022

$2,187,500

September 30, 2022

$2,187,500

December 31, 2022

$2,187,500

Maturity Date

$133,437,500

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b)Revolving Credit Loans.  The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c)Swing Line Loans.  The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

2.08Interest.  (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.  To the extent that any calculation of interest or any fee required to
be paid under this Agreement shall be based on (or result in) a rate that is
less than zero (0), such rate shall be deemed zero (0) for purposes of this
Agreement.

(b)(i)  If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace

69

--------------------------------------------------------------------------------

 

periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in Sections 2.08(b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section
2.17.  For the avoidance of doubt, the Outstanding Amount of Swing Line Loans
shall not be counted towards or considered usage of the Aggregate Commitments
for purposes of determining the Commitment Fee.  The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one (1) or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Restatement Date, and on the last day of the Availability Period for the
Revolving Credit Facility.

(b)Other Fees.

(i)The Borrowers shall pay to the Administrative Agent, Arrangers, Lenders and
Affiliates thereof for their own respective accounts fees in the amounts and at
the times specified in the Agent Fee Letter.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10Computation of Interest and Fees.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a three hundred sixty (360-) day year and actual days elapsed (which results
in more fees or interest, as applicable, being paid than if computed on the
basis of a three hundred sixty-five- (365-) day year).  Interest shall accrue on
each Loan for the day on which the Loan is made,

70

--------------------------------------------------------------------------------

 

and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one (1) or more accounts or records maintained by such Lender and
by the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest, principal and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 11:00 a.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any

71

--------------------------------------------------------------------------------

 

Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 9:00 a.m. on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(i)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article

72

--------------------------------------------------------------------------------

 

IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or

73

--------------------------------------------------------------------------------

 

subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to Holdings, the Borrowers,
any Subsidiary, or any Affiliate thereof (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Extensions of Term Loans and Revolving Credit Commitments.  (a)
Notwithstanding anything to the contrary in this Agreement, pursuant to one (1)
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Term Lenders of any Class of Term Loans or any Class of
Revolving Credit Commitments, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Credit Commitments of the applicable Class) and on the same terms to each such
Lender, the Borrowers are hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loans
and/or Revolving Credit Commitments of the applicable Class and otherwise modify
the terms of such Term Loans and/or Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
changing the interest rate or fees payable in respect of such Term Loans and/or
Revolving Credit Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Term Loans) (each, an “Extension”) and
each group of Term Loans or Revolving Credit Commitments, as applicable, in each
case as so extended, as well as the original Term Loans and the original
Revolving Credit Commitments (in each case not so extended), being a separate
Class of Term Loans from the Class of Term Loans from which they were converted,
and any Extended Revolving Credit Commitments (as defined below) shall
constitute a separate Class of Revolving Credit Commitments from the Class of
Revolving Credit Commitments from which they were converted, it being understood
that an Extension may be in the form of an increase in the amount of any other
then outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below, so long as the following terms are
satisfied:

(i)except as to interest rates, fees and final maturity (which shall be
determined by the Borrowers and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment extended pursuant to
an Extension (“Extended Revolving Credit Commitments”), and the related
outstandings, shall be a Revolving

74

--------------------------------------------------------------------------------

 

Credit Commitment (or related outstandings, as the case may be) with the same
terms as the original Class of Revolving Credit Commitments (and related
outstandings); provided that at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than two (2) different
maturity dates;

(ii)except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrowers and set forth in the relevant Extension Offer), the
Term Loans of any Lender (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Class of Term
Loans subject to such Extension Offer (except for covenants or other provisions
contained therein applicable only to periods after the then latest Maturity Date
of any Class of Term Loans hereunder or, to the extent such Classes of Term
Loans are later prepaid, the period after such prepayment);

(iii)the final maturity date of any Extended Term Loans shall be no earlier than
the final maturity date of the Class of Term Loans subject to such Extension
Offer and the amortization schedule applicable to Term Loans pursuant to Section
2.07 for periods prior to such final maturity date of the Term Loans subject to
such Extension Offer may not be increased;

(iv)the weighted average life to maturity of any Extended Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term Loans
extended thereby;

(v)any Extended Term Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Extension Offer;

(vi)if the aggregate principal amount of the Class of Term Loans (calculated on
the face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrowers pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer;

(vii)the establishment of any Extended Revolving Credit Commitments shall be
accompanied by a reduction in the Revolving Credit Commitments in at least the
amount of such Extended Revolving Credit Commitments; provided that any
reduction in the Revolving Credit Commitments may, at the option of the
Borrowers, be directed to a

75

--------------------------------------------------------------------------------

 

disproportional reduction of the Revolving Credit Commitments of any Lender
providing an Extended Revolving Credit Commitment;

(viii)all documentation in respect of such Extension shall be consistent with
the foregoing and otherwise acceptable to the Administrative Agent; and

(ix)any applicable minimum extension condition required by the Borrowers shall
be satisfied unless waived by the Borrowers.

(b)With respect to all Extensions consummated by the Borrowers pursuant to
Section 2.17(a), (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) there shall be not
more than five (5) Classes of Extended Term Loans outstanding at any time.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.17 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.05, 2.12
and 2.13) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.17.

(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (ii) with respect to any
Extension of any Class of Revolving Credit Commitments, the consent of the L/C
Issuer and Swing Line Lender (if such L/C Issuer or Swing Line Lender is being
requested to issue letters of credit or make swing line loans with respect to
the Class of Extended Revolving Credit Commitments).  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into an Additional
Credit Extension Amendment to this Agreement and the other Loan Documents with
the Borrowers and the other applicable Loan Parties as may be necessary in order
to establish new Classes in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.17.

(d)In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.14.

(e)This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.  Notwithstanding any language to the contrary, no Lender’s Commitments
may be extended without such Lender’s consent and any such decision whether to
extend its Term Loan or Revolving Credit Commitment shall be in such Lender’s
sole and absolute discretion.

76

--------------------------------------------------------------------------------

 

2.15Increase in Commitments.

(a)Request for Increase.  The Borrowers may by written notice to the
Administrative Agent on not more than four (4) occasions elect to request (x)
prior to the Maturity Date for the Revolving Credit Facility, an increase to the
existing Revolving Credit Commitments (each, an “Incremental Revolving Credit
Commitment”) and/or (y) prior to the Maturity Date for the Term A Loans, the
establishment of one (1) or more new term loan commitments for an additional
Class of term loans or as an increase to an existing Class of Term Loans (each,
an “Incremental Term Commitment”), by an aggregate amount not in excess of
$100,000,000; provided that no more than $25,000,000 of such amount may be
Incremental Revolving Credit Commitments. Each Incremental Commitment shall be
in a minimum amount of $5,000,000. At the time of sending such notice, the
Borrowers (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders or such shorter period as the Borrowers and the Administrative Agent
may agree).

(b)Lender Elections to Increase.  Each Lender may elect or decline, in its sole
discretion, to provide any Incremental Commitment and shall notify the
Administrative Agent within such time period whether or not it agrees to provide
any Incremental Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested Incremental
Commitment.  Any Lender not responding within such time period shall be deemed
to have declined to provide such Incremental Commitment.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder.  To the extent the Lenders have not agreed to
provide Incremental Commitments in an amount sufficient to provide the full
amount of the requested Incremental Commitments, subject to the approval of the
Administrative Agent, and, in connection with any Incremental Revolving Credit
Commitment, the L/C Issuer and the Swing Line Lender (which approvals shall not
be unreasonably withheld), the Borrowers may also invite additional Eligible
Assignees to become Lenders in order to provide, together with the existing
Lenders providing Incremental Commitments, the aggregate requested Incremental
Commitments.  In order to become a Lender, each such additional Eligible
Assignee shall execute and deliver to the Administrative Agent a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel (the “Increase Joinder”).  Notwithstanding the provisions of Section
10.01, the Increase Joinder or other related Additional Credit Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.15.

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

77

--------------------------------------------------------------------------------

 

(e)Conditions to Effectiveness of Incremental Commitments.  The Incremental
Commitments shall become effective as of the Increase Effective Date; provided
that the Borrowers shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrowers, certifying
that, before and after giving effect to such increase and the use of proceeds
thereof (and assuming, in the case of an Incremental Revolving Credit
Commitments, that the entire amount of such increase is funded), each of the
following are satisfied: (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists, and (C) as of the last day of the most recent period for which
financial statements have been furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, the Borrowers are in pro forma compliance with
the covenant set forth in Section 7.11(a) (assuming for purposes of such
calculation that (i) the full committed amount of any increase to the Revolving
Credit Commitments shall be treated as outstanding for such purpose and (ii)
cash proceeds of any such increase shall not be netted from Indebtedness for
purposes of calculating compliance with the Consolidated Leverage Ratio);
provided, that notwithstanding the foregoing, solely to the extent the proceeds
from an Incremental Term Commitment are incurred to fund a Permitted
Acquisition, compliance with the forgoing clauses (B) and (C) of this subsection
(e) shall only be required to be satisfied as of the time of entering into of
the definitive acquisition agreement governing such Permitted Acquisition so
long as the proceeds of such Incremental Term Loan are intended to and are used
to substantially contemporaneously fund all or a portion of the consideration
for a Permitted Acquisition consummated within ninety (90) days after the date
of execution of the acquisition agreement related thereto and assuming that such
Permitted Acquisition is consummated substantially in accordance with the terms
of such acquisition agreement (giving effect to any amendments that, taken as a
whole, would not be materially adverse to the Lenders).

(f)Adjustment of Revolving Credit Loans.  To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Credit Commitments, then, on such Increase Effective Date, (i) each relevant
Revolving Credit Lender that is increasing its Revolving Credit Commitment shall
make available to the Administrative Agent such amounts in immediately available
funds as such Administrative Agent shall determine, for the benefit of the other
relevant Revolving Credit Lenders, as being required in order to cause, after
giving effect to such increase and the application of such amounts to make
payments to such other relevant Revolving Credit Lenders, the outstanding
Revolving Credit Loans (and risk participations in outstanding Swing Line Loans
and Letter of Credit Exposure) to be held ratably by all Revolving Credit
Lenders in accordance with their respective revised Applicable Revolving Credit
Percentages, (ii) the Borrowers shall be deemed to have prepaid and reborrowed
the outstanding Revolving Credit Loans as of such Increase Effective Date to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Commitments under this

78

--------------------------------------------------------------------------------

 

Section 2.15, and (iii) the Borrowers shall pay to the relevant Revolving Credit
Lenders the amounts, if any, required pursuant to Section 3.05 as a result of
such prepayment.

(g)Terms of New Loans and Commitments.  The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i)terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein, in the Increase Joinder or other related Additional Credit
Extension Amendment, identical to the Term A Loans (it being understood that
Incremental Term Loans may be a part of the Term A Loans) and to the extent that
the terms and provisions of Incremental Term Loans are not identical to the Term
A Loans (except to the extent permitted by clause 2.15(g)(iii)(iii), (iv), (v)
or (vi) below) they shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clause 2.15(g)(iii)(iii), (iv), (v) or (vi) below;

(ii)the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;

(iii)the scheduled principal amortization payments under each Incremental Term
Loan shall be as set forth in the related Increase Joinder or other related
Additional Credit Extension Amendment; provided that the weighted average life
to maturity of each Incremental Term Loan shall not be less than the remaining
weighted average life to maturity of the then existing Term A Loans;

(iv)the maturity date of each Incremental Term Loan shall be as set forth in the
Increase Joinder or other Additional Credit Extension Amendment; provided that
such date shall not be earlier than the Maturity Date for the Term A Loans;

(v)the Applicable Rate, fees and amortization schedule applicable to Incremental
Term Loans shall be determined by the Borrowers and the Lenders of the
Incremental Term Loans and set forth in the related Increase Joinder or other
related Additional Credit Extension Amendment; provided, that the Yield
applicable to any Incremental Term Commitment will not be more than 0.50% higher
than the corresponding Yield for the existing Term A Loan unless the interest
rate margin with respect to the existing Term A Loan is increased by an amount
equal to the difference between the Yield with respect to the Incremental Term
Commitment and the corresponding Yield on the existing Term Loan minus 0.50%;

(vi)any Incremental Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments hereunder (whether by acceleration or otherwise), as
specified in the Increase Joinder or other Additional Credit Extension
Amendment; and

(vii)Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
Increase Joinder or other Additional Credit Extension Amendment.

79

--------------------------------------------------------------------------------

 

(h)Equal and Ratable Benefit.  The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty, except that the new Loans may be subordinated in
right of payment to the extent set forth in the Increase Joinder.

(i)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.16Cash Collateral.

(a)Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one (1) Business Day (in all other cases),
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the Case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18 (a)(iv) and any Cash Collateral
provided by the Defaulting Lender).  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.

(b)Grant of Security Interest.  The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one (1) or more Cash Collateral Accounts at Bank of
America.  The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

80

--------------------------------------------------------------------------------

 

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to

81

--------------------------------------------------------------------------------

 

future Letters of Credit issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer
or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C)With respect to any fee payable under Section 2.09(a) or (b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

82

--------------------------------------------------------------------------------

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  Subject to Section
11.22, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.18Joint and Several.  The Obligations of the Borrowers hereunder and under the
other Loan Documents are joint and several.  Without limiting the generality of
the foregoing:

(a)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Borrower hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Borrower under applicable foreign, federal and state Laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in clause (b) below);

(b)Each Borrower hereby agrees that to the extent that a Borrower shall have
paid more than its proportionate share of any payment made hereunder, such
Borrower shall be entitled to seek and receive contribution from and against any
other Borrower hereunder which has not

83

--------------------------------------------------------------------------------

 

paid its proportionate share of such payment.  Each Borrower’s right of
contribution shall be subject to the terms and conditions of clause (c)
below.  The provisions of this clause (b) shall in no respect limit the
obligations and liabilities of any Borrower to the Administrative Agent and the
Lenders, and each Borrower shall remain liable to the Administrative Agent and
the Lenders for the full amount borrowed by such Borrower hereunder.

(c)Notwithstanding any payment made by any Borrower hereunder or any set-off or
application of funds of any Borrower by the Administrative Agent or any Lender,
no Borrower shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against any other Borrower or any collateral
security or guaranty or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall any Borrower seek or be
entitled to seek any contribution or reimbursement from any other Borrower in
respect of payments made by such Borrower hereunder, until all of the
Obligations are paid in full.  If any amount shall be paid to any Borrower on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Borrower in trust
for the Lenders, segregated from other funds of such Borrower, and shall,
forthwith upon receipt by such Borrower, be turned over to the Administrative
Agent in the exact form received by such Borrower (duly indorsed by such
Borrower, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Administrative Agent may determine.

2.19Borrower Representative.  Each Borrower hereby designates and appoints Ichor
Systems (the “Borrower Representative”) as its representative and agent on its
behalf for the purposes of issuing Committed Loan Notices (each such notice to
be submitted as soon as practicable after receipt of a request to do so by a
Borrower), delivering certificates (including Compliance Certificates), giving
instructions with respect to the disbursement of the proceeds of the Loans,
giving and receiving all other notices and consents hereunder or under any of
the other Loan Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or the Borrowers under the
Loan Documents.  The Borrower Representative hereby accepts such
appointment.  The Administrative Agent and the Lenders may regard any notice or
other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers.  Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

2.20Designated Lenders.  Each of the Administrative Agent, the L/C Issuer, the
Swingline Lender and each Lender at its option may make any Credit Extension or
otherwise perform its obligations hereunder through any Lending Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrowers to repay any Credit Extension in accordance
with the terms of this Agreement.  Any Designated Lender shall be considered a
Lender; provided that in the case of an Affiliate or branch of a Lender, all
provisions applicable to a Lender that would be applicable with respect to
Credit Extensions actually provided by such Affiliate or branch of such Lender
shall apply to such Affiliate or branch of such Lender to the same extent as
such Lender; provided that for the purposes only of voting in

84

--------------------------------------------------------------------------------

 

connection with any Loan Document, any participation by any Designated Lender in
any outstanding Credit Extension shall be deemed a participation of such Lender.

2.21Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrowers
and their Subsidiaries or for any other reason, the Borrowers, or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any of the Borrowers under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII.  The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or a Loan Party, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below, as applicable.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, as applicable, (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to

85

--------------------------------------------------------------------------------

 

additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.  (i) Each of the Loan Parties shall, and does hereby,
jointly and severally, indemnify each Recipient, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall, and does hereby, jointly and severally, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent
against any

86

--------------------------------------------------------------------------------

 

Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments.  Upon the request by the Borrowers or the
Administrative Agent, as the case may be, as soon as reasonably practicable
after any payment of Taxes by any Loan Party or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrowers shall
deliver to the Administrative Agent, or the Administrative Agent shall deliver
to the Borrowers, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrowers or the Administrative Agent, as
the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B), (ii)(D) and (iii) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS

87

--------------------------------------------------------------------------------

 

Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one (1) or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign

88

--------------------------------------------------------------------------------

 

Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
executed copies (or originals, as required) of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(iv)If Bank of America shall assign its role as Administrative Agent to a
successor Administrative Agent that is not a U.S. Person (including any foreign
branch of Bank of America that is not a U.S. Person), such successor
Administrative Agent (in its capacity as Administrative Agent) shall, to the
extent applicable, provide to the Borrowers executed, properly completed
originals of Form W-8IMY (together with any required attachments) on or before
the date such successor Administrative Agent becomes the Administrative Agent
hereunder.

(v)For purposes of this Section 3.01(e), any reference to “Lender” or “Foreign
Lender” shall include a domestic or foreign L/C Issuer, as applicable.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with

89

--------------------------------------------------------------------------------

 

respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g)VAT.

(i)All amounts set out or expressed to be payable under a Loan Document or
Foreign Obligation Loan Document by any Loan Party which (in whole or in part)
constitute the consideration for a supply or supplies for VAT purposes shall be
deemed to be exclusive of any VAT.  If VAT is or becomes chargeable on any
supply made by any Lender, Foreign Obligation Provider, L/C Issuer or Related
Party thereof to any Loan Party under a Loan Document or Foreign Obligation Loan
Document, and such Lender, Foreign Obligation Provider, L/C Issuer or Related
Party thereof (as the case may be) is required to account to the relevant tax
authority for the VAT, that Loan Party shall pay to such Lender, Foreign
Obligation Provider, L/C Issuer or Related Party thereof (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of such VAT (and such Lender, Foreign Obligation Provider, L/C
Issuer or Related Party thereof (as the case may be) must promptly provide to
that Loan Party an appropriate VAT invoice relating to that VAT complying with
the relevant law).

(ii)Where a Loan Document or Foreign Obligation Loan Document requires any Loan
Party to reimburse or indemnify a Lender, Foreign Obligation Provider, L/C
Issuer or Related Party thereof for any cost or expense, that Loan Party shall
reimburse or indemnify (as the case may be) the Lender, Foreign Obligation
Provider, L/C Issuer or Related Party thereof for the full amount of such cost
or expense, including such part thereof as represents VAT, save to the extent
that such Lender, Foreign Obligation Provider, L/C Issuer or Related Party
thereof reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant Tax Authority.

(h)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

90

--------------------------------------------------------------------------------

 

3.02Illegality; Designated Lenders.

(a)If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loans or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

(b)If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest or fees with respect to any
Credit Extension, such Person shall promptly notify the Administrative Agent and
then, upon the Administrative Agent notifying the Borrower Representative and
until such notice by such Person is revoked, any obligation of such Person to
issue, make, maintain, fund or charge interest or fees with respect to any such
Credit Extension shall be suspended, and to the extent required by applicable
Law, cancelled.  Upon receipt of such notice, the Loan Parties shall, (A) repay
that Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified the Borrower Representative or, if
earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted

91

--------------------------------------------------------------------------------

 

by applicable Law) and (B) take all reasonable actions requested by such Person
to mitigate or avoid such illegality.

3.03Inability to Determine Rates.  If, in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the affected
Lender determines that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Rate Loan, the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Loan Notice of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause(a)(i) above, the Administrative Agent, in
consultation with the Borrowers and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the affected Lender notifies the Administrative
Agent and the Borrowers that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

92

--------------------------------------------------------------------------------

 

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Loan Notice of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with

93

--------------------------------------------------------------------------------

 

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c)Mandatory Costs.  If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such Mandatory
Costs.  Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations.

(d)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to

94

--------------------------------------------------------------------------------

 

the Borrowers shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

(e)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine- (9-) month period referred to above shall be extended to include the
period of retroactive effect thereof).

(f)Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.13; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

95

--------------------------------------------------------------------------------

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or requires the Borrowers
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrowers such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Date (or,

96

--------------------------------------------------------------------------------

 

in the case of certificates of governmental officials, a recent date before the
Restatement Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii)a reaffirmation agreement, duly executed by each domestic Loan Party and
Holdings (the “Reaffirmation Agreement”), together with:

(A)proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security and Pledge Agreement, covering the Collateral described in the Security
and Pledge Agreement,

(B)certified copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized,
incorporated or maintains its principal place of business and such other
searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens),

(C)to the extent applicable in the relevant jurisdiction, certified copy of the
(i) register of mortgages and charges or equivalent document of each non-U.S.
Loan Party and (ii) register of members of each non-U.S. Loan Party, each
referencing the security created by each Loan Party in the Loan Documents;

(D)the supplemental Singapore Collateral Documents dated as of the Restatement
Date; and

(E)evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security and Pledge Agreement, Dutch Collateral
Documents and Singapore Collateral Documents have been, or substantially
concurrently therewith will be, taken;

(iv)such written resolutions, minutes of meetings, certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
(i) approving the entry into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (ii) evidencing the
identity, authority and capacity of each Responsible Officer

97

--------------------------------------------------------------------------------

 

thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

(v)to the extent applicable in the relevant jurisdiction, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly incorporated, organized or formed, is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;

(vi)a favorable opinion of Kirkland & Ellis LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(vii)a favorable opinion of NautaDutilh, local counsel in the Netherlands,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(viii)a favorable opinion of Clifford Chance Pte. Ltd., local counsel in
Singapore to the Administrative Agent, addressed to the Administrative Agent and
each Lender, as to such matters concerning the Loan Parties incorporated in
Singapore and the Loan Documents governed by Singapore law as the Required
Lenders may reasonably request;

(ix)a certificate of a Responsible Officer of the Borrower Representative either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(x)a certificate signed by a Responsible Officer of the Borrower Representative
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(xi)certificates attesting to the Solvency of the Loan Parties and their
Subsidiaries taken as a whole after giving effect to the Transaction, from a
Responsible Officer of the Borrower Representative, substantially in the form of
Exhibit H;

(xii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or lenders loss payee, as the case may be, under all
insurance policies (including flood insurance policies) maintained with respect
to the assets and properties of the Loan Parties that constitutes Collateral;

98

--------------------------------------------------------------------------------

 

(xiii)evidence that the obligations under the Existing Credit Agreement have
been, or concurrently with the Restatement Date are being, repaid in full (other
than obligations continuing hereunder); and

(xiv)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b)(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Restatement Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Restatement Date shall
have been paid.

(c)Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Restatement Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

(d)There shall not have occurred since December 31, 2016 any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(e)Each Lender shall have obtained all applicable licenses, consents, permits
and approvals as deemed necessary by such Lender in order to execute and perform
the transactions contemplated by the Loan Documents.

(f)The Administrative Agent and the Lenders shall have received copies of the
financial statements referred to in Section 5.05, each in form and substance
satisfactory to each of them.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

4.02Conditions to All Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material”

99

--------------------------------------------------------------------------------

 

or “Material Adverse Effect”) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (but in all respects if such representation or warranty is qualified by
“material” or “Material Adverse Effect”) as of such earlier date.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly incorporated, organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
except to the extent in the case of clause (b)(i) that such failure could not
reasonably be expected to have a Material Adverse Effect; or (c) violate any
Law.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance

100

--------------------------------------------------------------------------------

 

by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof
subject to Permitted Liens) or (d) the exercise by the Administrative Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral pursuant to the Collateral Documents, except for (i) the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03,
(ii)  the authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect, (iii)
such actions as may be required by Laws affecting the offering and sale of
securities, and (iv) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).  The choice of the relevant governing Laws of the Loan documents will
be recognized and enforced in each Loan Party’s jurisdiction of incorporation.

5.05Financial Statements; No Material Adverse Effect.  (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
Holdings and its Subsidiaries on a consolidated basis as of the date thereof and
their results of operations, cash flows and changes in shareholders’ equity for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness.

(b)The unaudited consolidated balance sheets of Holdings and its Subsidiaries
dated September 30, 2017, and the related consolidated statements of income or
operations, and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby, subject, in the case of clauses (i) and
(ii), to the absence of footnotes and to normal year-end audit adjustments.

(c)Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

101

--------------------------------------------------------------------------------

 

(d)The consolidated pro forma balance sheets of Holdings and its Subsidiaries as
at September 30, 2017 and the related consolidated pro forma statements of
income and cash flows of Holdings and its Subsidiaries for the three (3) months
then ended, certified by the chief financial officer or treasurer of each of the
Borrowers, copies of which have been furnished to each Lender, fairly present in
all material respects the consolidated pro forma financial condition of Holdings
and its Subsidiaries as at such date and the consolidated pro forma results of
operations of Holdings and its Subsidiaries for the period ended on such date,
in each case giving effect to the Transaction, all in accordance with GAAP.

(e)The consolidated forecasted balance sheets, statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by Holdings to be reasonable in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrowers’ best estimate of its future
financial condition and performance.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers after due and diligent
investigation, threatened, or contemplated at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07No Default.  Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08Ownership of Property.  Each Loan Party and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Schedule 5.08 sets
forth  as of the date hereof (a) all real property owned by each Loan Party and
each of its Subsidiaries, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, record owner and book value
thereof and (b) all leases of real property under which any Loan Party or any
Subsidiary is the lessee, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof.

5.09Environmental Compliance.

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

102

--------------------------------------------------------------------------------

 

(a)Except as otherwise specifically disclosed in Part A of Schedule 5.09, the
Loan Parties and their respective Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and no claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties of
any Loan Party or their respective Subsidiaries are pending or threatened.

(b)Except as otherwise set forth in Part B of Schedule 5.09, (i) none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and to the best knowledge of the Loan Parties and
their Subsidiaries never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on, at
or in any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been Released on, at, under
or from any property currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries.

(c)Except as otherwise set forth on Part C of Schedule 5.09, (i) neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at, on, under, or from any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and (ii)
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in compliance
with all Environmental Laws.

(d)Except as otherwise set forth on Part D of  Schedule 5.09(d), the Loan
Parties and their respective Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) to the extent
within the control of the Loan Parties and their respective Subsidiaries, each
of their Environmental Permits will be timely renewed and complied with, any
additional Environmental permits that may be required of any of them will be
timely obtained and complied with, without material expense, and compliance with
any Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.

5.10Insurance.  The properties of Holdings and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies

103

--------------------------------------------------------------------------------

 

engaged in similar businesses and owning similar properties in localities where
each Borrower or the applicable Subsidiary operates.

5.11Taxes.  The Loan Parties and each of their Subsidiaries have timely filed
all income and other material tax returns and reports required to be filed, and
have timely paid all income and other material Taxes (whether or not shown on a
tax return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  As of the date hereof, there is no proposed material tax
assessment or other claim against, and no material tax audit with respect to,
Holdings or any Subsidiary.  Neither any Loan Party nor any Subsidiary thereof
is party to any tax sharing agreement with any Person other than a Loan Party.

5.12ERISA Compliance.  Except where such failure could not reasonably be
expected to have a Material Adverse Effect:

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of the Borrowers, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred, and neither any Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither any Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither any Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither any Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

104

--------------------------------------------------------------------------------

 

(d)Neither any Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Restatement Date, those listed
on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e)With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i)any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii)the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii)each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

(f)As of the Restatement Date and throughout the term of this Agreement, each
Loan Party is not (i) an employee benefit plan subject to ERISA, (ii) a plan or
account subject to Section 4975 of the Code; (iii) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code;
or (iv) a “governmental plan” within the meaning of ERISA.

5.13Subsidiaries; Equity Interests; Loan Parties.  As of the Restatement Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except Permitted Liens.  All of the outstanding Equity
Interests in the Borrowers have been validly issued, are fully paid and
non-assessable and are owned by the Persons and in the amounts specified on Part
(b) of Schedule 5.13 free and clear of all Liens except Permitted Liens.  As of
the Restatement Date, set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Restatement Date (as to
each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.

5.14Margin Regulations; Investment Company Act.  (a) The Loan Parties are not
engaged and will not engage, principally or as one (1) of their important
activities, in the business

105

--------------------------------------------------------------------------------

 

of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.

(b)None of Holdings or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15Disclosure.  The Loan Parties have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  The reports, financial statement,
certificates and other written information (other than projections, estimates
and other forward-looking statements and general economic and industry
information) furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document, when taken as a whole, at the Restatement Date (in the case of all
previously delivered information) or at the time furnished (in the case of all
other reports, financial statements, certificates or other information),
contains any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrowers represent that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
are not to be viewed as facts or as a guarantee of performance or achievement of
any particular results and that actual results may vary from actual results and
that such variances may be material and that no assurance can be given that the
projected results will be realized.

5.16Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  Except to the extent such failure
could not reasonably be expected to have a Material Adverse Effect, each Loan
Party and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses (which IP Rights are set forth on Schedule 5.17), to the best
knowledge of the Borrowers without conflict with the rights of any other
Person.  To the best knowledge of the Borrowers, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any of its Subsidiaries infringes upon any rights held by
any other Person, except where such infringement could not reasonably be
expected to have a Material Adverse Effect.  Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrowers,

106

--------------------------------------------------------------------------------

 

threatened in writing, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18Solvency.  The Loan Parties and their Subsidiaries are, on a consolidated
basis, Solvent.

5.19Casualty, Etc.  Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.20Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any of Holdings or any
Subsidiaries as of the Restatement Date and none of the Borrowers nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five (5) years.

5.21Works Council.  No works council (ondernemingsraad) has been established or
is in the process of being established with respect to the business of Holdings.

5.22OFAC; Sanction Concerns.  Neither the Loan Parties, nor any of their
Subsidiaries, nor, to the Loan Parties’ knowledge, any director, officer or
employee thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) the subject or target of any Sanctions,
(ii) included on the then-current OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

5.23Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, in each case to the extent applicable, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance in all material respects with such laws.

5.24EEA Financial Institution.  No Loan Party is an EEA Financial Institution.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnity and reimbursement obligations and obligations under Secured
Cash Management Agreement and Secured Hedging Agreements), or any Letter of
Credit shall remain outstanding (other than Letters of Credit that have been
Cash Collateralized), the Borrowers shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

107

--------------------------------------------------------------------------------

 

6.01Financial Statements.  Deliver to the Administrative Agent (for itself and
each Lender):

(a)within one hundred twenty (120) days after the end of each fiscal year of
Holdings (commencing with the fiscal year ending December 31, 2017), a
consolidated and consolidating balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing or otherwise reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception (except as the result of the impending maturity of any of the
Obligations) as to the scope of such audit, and such consolidating statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Holdings to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of Holdings and its Subsidiaries.

(b)within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of Holdings, a consolidated and
consolidating balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations and cash flows for such fiscal quarter and for the
portion of Holdings’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting in all material respects the financial condition,
results of operations, and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings  to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries; and

(c)as soon as reasonably available but in any event within sixty (60) days after
the end of each fiscal year of Holdings, an annual business plan and budget of
Holdings and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrowers, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of Holdings and its Subsidiaries on a quarterly basis
for the immediately following fiscal year (including the fiscal year in which
the Maturity Date for the Term A Facility occurs).

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein. The obligations in Sections 6.01(a), (b) and (c) above may be satisfied
by furnishing the

108

--------------------------------------------------------------------------------

 

applicable financial statements of Parent and its Subsidiaries, so long as, in
each case, such information is accompanied by unaudited consolidating
information, in form and substance reasonably acceptable to the Administrative
Agent, that explains in reasonable detail the differences between the
information relating to Parent and its consolidated Subsidiaries, on the one
hand, and the information relating to Holdings and its consolidated Subsidiaries
on a standalone basis, on the other hand.  In addition, to the extent that, (x)
for any four fiscal quarter period ending as of the last day of (i) any fiscal
year for which financial statements are required to be delivered pursuant to
Section 6.01(a) or (ii) any fiscal quarter for which financial statements are
required to be delivered pursuant to Section 6.01(b), any direct or indirect
parent of Holdings that is a Subsidiary of Parent directly generates in excess
of 10% of the sales of Parent and its Subsidiaries on a consolidated basis or
(y) as of the last day of (i) any fiscal year for which financial statements are
required to be delivered pursuant to Section 6.01(a) or (ii) any fiscal quarter
for which financial statements are required to be delivered pursuant to Section
6.01(b), any direct or indirect parent of Holdings that is a Subsidiary of
Parent directly holds in excess of 10% of the total assets of Parent and its
Subsidiaries on a consolidated basis, the foregoing reports shall also be
accompanied by unaudited consolidating information, in form and substance
reasonably acceptable to the Administrative Agent, that presents, in reasonable
detail, the consolidating results of such parent company.

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender:

(a)[Intentionally Omitted];

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
Holdings (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, final management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;

(d)promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrowers may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e)[Intentionally Omitted];

109

--------------------------------------------------------------------------------

 

(f)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;

(g)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(h)[Intentionally Omitted];

(i)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(j)concurrently with the delivery of the financial statements pursuant to
Section 6.01(a), (i) a report supplementing Schedule 5.08, including an
identification of all owned and leased real property disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete; (ii) a report supplementing Schedule
5.17, setting forth (A) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
or any Subsidiary thereof during such fiscal year and (B) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedules to be accurate and complete, each such report to
be signed by a Responsible Officer of each of the Borrowers and to be in a form
reasonably satisfactory to the Administrative Agent; and

(k)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request (provided that no Loan Party
shall be required to disclose any information if such disclosure would breach
any confidentiality obligation of such Loan Party or any of its Subsidiaries or
result in the waiver of attorney-client privilege).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrowers post
such documents, or provides a link thereto on the Borrowers’ website

110

--------------------------------------------------------------------------------

 

on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Borrowers’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrowers to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrowers shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrowers hereby agree
that they will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or its securities
for purposes of United States Federal and state securities Laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

6.03Notices.  Promptly notify the Administrative Agent and each Lender upon a
Responsible Officer obtaining knowledge thereof:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

111

--------------------------------------------------------------------------------

 

(c)of any occurrence of, or change in, any dispute, litigation, proceeding or
suspension that could reasonably be expected to result in an Event of Default;

(d)of the occurrence of any ERISA Event;

(e)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrowers referred to in Section 2.10(b); and

(f)of the (i) occurrence of any Disposition of property or assets for which the
Borrowers are required to make a mandatory prepayment pursuant to Section
2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which the
Borrowers are required to make a mandatory prepayment pursuant to Section
2.05(b)(iv), and (iii) receipt of any Casualty/Condemnation Receipt for which
the Borrowers are required to make a mandatory prepayment pursuant to Section
2.0(b)(v).

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of each of the Borrowers
setting forth details of the occurrence referred to therein and stating what
action the Borrowers have taken and propose to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04Payment of Tax Obligations.  (a) Pay and discharge as the same shall become
due and payable, all material Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and adequate reserves in accordance with
GAAP are being maintained by the Borrowers or such Subsidiary or the same could
not reasonably be expected to have a Material Adverse Effect; and (b) timely
file all material tax returns required to be filed.

6.05Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or incorporation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear, casualty and
condemnation excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

112

--------------------------------------------------------------------------------

 

6.07Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrowers, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) terrorism insurance
and (ii) flood hazard insurance on all Mortgaged Properties that are Flood
Hazard Properties, on such terms and in such amounts as required by the National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, and all such insurance shall, subject to Section 6.24 (a)
provide for not less than thirty (30) days’ prior notice (or ten (10) days’ in
the case of non-payment) to the Administrative Agent of termination, lapse or
cancellation of such insurance unless such insurer has internal policies against
providing such notice, (b) name the Administrative Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable and (c) be reasonably satisfactory in all
other respects to the Administrative Agent.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that when an Event of Default exists the
Administrative Agent (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice; provided further
that unless an Event of Default has occurred and is continuing, only one (1)
such visit per fiscal year shall be at the Borrowers’ expense; provided that the
Lenders may at their sole cost and expense accompany the Administrative Agent on
any visit or inspection.

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

113

--------------------------------------------------------------------------------

 

6.12Covenant to Guarantee Obligations and Give Security.  (a) Upon the formation
or acquisition or other designation of any new direct or indirect Material
Subsidiary by any Loan Party, then the Borrowers shall, at the Borrowers’
expense:

(i)within the Collateral Delivery Period after such formation or acquisition (or
such later date as the Administrative Agent may agree) or designation, cause
such Material Subsidiary, and cause each direct and indirect parent of such
Material Subsidiary that is a Loan Party (if it has not already done so), to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent and such Material Subsidiary, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

(ii)within the Collateral Delivery Period after such formation or acquisition or
designation (or such later date as the Administrative Agent may agree), furnish
to the Administrative Agent a description of the real and personal properties of
such Material Subsidiary, in detail satisfactory to the Administrative Agent,

(iii)within the Collateral Delivery Period after such formation or acquisition
or designation (or such later date as the Administrative Agent may agree), cause
such Material Subsidiary and each direct and indirect parent of such Material
Subsidiary that is a Loan Party (if it has not already done so) to duly execute
and deliver to the Administrative Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, Perfection Certificate, IP Security Agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
certificates, if any, representing the Equity Interests in and of such
Subsidiary, and other instruments of the type specified in Section
4.01(a)(iii)), securing payment of all the Obligations of such Material
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties constituting
Collateral (other, for the avoidance of doubt, real property that does not
constitute Material Real Property or Excluded Assets),

(iv)within the Collateral Delivery Period after such formation or acquisition or
designation (or such later date as the Administrative Agent may agree), cause
such Material Subsidiary and each direct and indirect parent of such Material
Subsidiary that is a Loan Party (if it has not already done so) to take whatever
action (including the recording of mortgages, the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, IP Security Agreements and security and pledge agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms,

(v)within sixty (60) days after such formation or acquisition or designation (or
such later date as the Administrative Agent may agree), deliver to the
Administrative

114

--------------------------------------------------------------------------------

 

Agent, upon the request of the Administrative Agent in its sole discretion at
least fifteen (15) days prior thereto, a signed copy of a favorable opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request; provided that the
Administrative Agent shall not require counsel for the Loan Parties to provide a
legal opinion in any jurisdiction where it is uncustomary to do so, and

(vi)as promptly as practicable after such formation or acquisition or
designation, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of Material
Real Property located in the United States and owned by the entity that is the
subject of such formation or acquisition title policies, surveys and
engineering, soils and other reports, and existing environmental assessment
reports and flood certification documents, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such Material Real Property,
such items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.

(b)Upon the acquisition of any property by any Loan Party, if such property
shall not already be subject to a perfected first priority security interest in
favor of the Administrative Agent for the benefit of the Secured Parties
(subject to Permitted Liens and agreed carve-outs), then the Borrowers shall, at
the Borrowers’ expense:

(i)within the Collateral Delivery Period after such acquisition (or such later
date as the Administrative Agent may agree), furnish to the Administrative Agent
a description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii)within the Collateral Delivery Period after such acquisition (or such later
date as the Administrative Agent may agree), cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, Security Agreement Supplements, IP Security Agreement supplements and
other security and pledge agreements (including instruments of the type
specified in Section 4.01(a)(iii)), as specified by and in form and substance
reasonably satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties constituting Collateral (other, for
the avoidance of doubt, real property that does not constitute Material Real
Property or Excluded Assets),

(iii)within the Collateral Delivery Period after such acquisition (or such later
date as the Administrative Agent may agree), cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

115

--------------------------------------------------------------------------------

 

(iv)within sixty (60) days after such acquisition (or such later date as the
Administrative Agent may agree), deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request;
provided that the Administrative Agent shall not require counsel for the Loan
Parties to provide a legal opinion in any jurisdiction where it is uncustomary
to do so, and

(v)as promptly as practicable after any acquisition of a real property, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to such real property title reports, surveys
and engineering, soils and other reports, and existing environmental assessment
reports and flood certification documents, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent,

(c)At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action (including promptly completing any registration or stamping of documents
as may be applicable) as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, Security Agreement Supplements, IP Security
Agreements and other security and pledge agreements.

(d)Notwithstanding the foregoing or anything else herein to the contrary, (i) if
the Administrative Agent determines in its reasonable discretion that the cost
to the Loan Parties of obtaining a security interest in the personal property of
a Subsidiary is overly burdensome in relation to the benefit to the Secured
Parties of obtaining such security interest, the Administrative Agent may
consent to the delivery of a less onerous form of collateral, including but not
limited to a pledge of the Equity Interests of such Subsidiary and (ii) no
mortgages shall be required on any leasehold interests.

(e)Notwithstanding the foregoing or any Loan Agreement to the contrary, (1) no
direct or indirect Subsidiary of any Borrower shall be required to become a
Guarantor or grant Liens on its assets if (i) such Subsidiary is prohibited from
guaranteeing the Obligations (x) by applicable law, rule regulation or by any
contractual obligation (to the extent not created for such purpose) existing on
the Restatement Date or (y) by applicable law, rule, regulation or by any
contractual obligation (to the extent not created for such purpose) existing at
the time of acquisition of such Subsidiary after the Restatement Date, for so
long as such prohibition exists or (ii) such Subsidiary which would require
governmental or regulatory consent, approval, license or authorization to
provide a guarantee, unless such consent, approval, license or authorization has
been received; (2) neither a CFC nor a CFC Holdco shall be required to be a
Guarantor of any Obligations of a U.S. Loan Party; (3) the security for the
Obligations of the U.S. Loan Parties shall include 65% of the

116

--------------------------------------------------------------------------------

 

voting Equity Interests (and 100% of the non-voting Equity Interests) of each
first-tier CFC and each CFC Holdco; and (4) none of the assets of any CFC or CFC
Holdco shall be pledged as security for payment of the Obligations of the U.S.
Loan Parties, except that in the case of a CFC Holdco, the security for the
Obligations of a U.S. Loan Parties shall include 65% of the voting Equity
Interests (and 100% of the non-voting Equity Interests) of each first-tier CFC
owned directly by such CFC Holdco; provided that this paragraph (e) shall not
apply to a CFC or CFC Holdco if such CFC or CFC Holdco is a guarantor of any
other indebtedness of any U.S. Loan Party.

(f)Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
unless and until each Lender has received, at least twenty (20) days in advance
of execution and delivery, a life of loan flood zone determination and such
other documents as it may reasonably request to complete its flood insurance due
diligence and has confirmed to the Administrative Agent that flood insurance due
diligence and flood insurance compliance has been completed to its satisfaction.

6.13Compliance with Environmental Laws.  Except where such failure could not
reasonably be expected to result in a Material Adverse Effect : (i) comply, and
require and take commercially reasonable steps to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits; (ii)
obtain and renew all Environmental Permits necessary for its operations and
properties; and (iii) conduct any investigation, study, sampling and testing,
and undertake any cleanup, response or other corrective action necessary to
address all Hazardous Materials at, on, under or emanating from any of
properties owned, leased or operated by it in accordance with the requirements
of all Environmental Laws; provided, however, that neither the Borrowers nor any
of its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

6.14[Intentionally Omitted].

6.15Further Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments
(including promptly completing any registration or stamping of documents as may
be applicable) as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
subject to the limitations on perfecting and protecting Liens set forth herein
and in the other Loan Documents perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and any of the Liens intended to
be created thereunder and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be

117

--------------------------------------------------------------------------------

 

granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

6.16[Intentionally Omitted].

6.17[Intentionally Omitted].

6.18Information Regarding Collateral.  (a)  Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive or registered office, (iii) in any Loan Party’s identity or
organizational structure, or (iv) in any Loan Party’s jurisdiction of
organization or incorporation (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than fifteen (15) (or less if acceptable to the
Administrative Agent) days’ prior written notice (in the form of certificate
signed by a Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable.  Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

(b)Concurrently with the delivery of financial statements pursuant to Section
6.01(a), deliver to the Administrative Agent a Perfection Certificate Supplement
(except as noted therein with respect to any continuation statements to be filed
within such period).

6.19[Intentionally Omitted].

6.20Cash Collateral Accounts.  Maintain, and cause each of the other Loan
Parties (other than Ichor Systems Singapore Pte. Ltd.) to maintain, all Cash
Collateral Accounts with Bank of America, but only to the extent that Bank of
America agrees to provide such accounts to the Loan Parties.

6.21Deposit Accounts.  No later than one hundred eighty (180) days following the
Restatement Date (or such later date as the Administrative Agent may agree),
each U.S. Loan Party shall maintain a Lender as such Person’s principal domestic
depository bank.

6.22Anti-Corruption Laws and Sanctions. Conduct its business in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
and other applicable anti-corruption legislation and Sanctions, in each case to
the extent applicable and (b) implement and maintain in effect policies and
procedures designed to ensure compliance in all material respects by Holdings
and its Subsidiaries and their respective directors, officers, employees and
agents with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other applicable anti-corruption legislation and Sanctions,
in each case to the extent applicable.

118

--------------------------------------------------------------------------------

 

6.23Centre of Main Interest and Establishments.  Holdings shall not, without the
prior written consent of the Administrative Agent, take any action that shall
cause its centre of main interests (as that term is used in Article 3(1) of the
Insolvency Regulation) to be situated outside of its jurisdiction of
incorporation, or cause it to have an establishment (as that term is used in
Article 2(h) of the Insolvency Regulation) situated outside of its jurisdiction
of incorporation.

6.24Post-Closing Matters.  Borrowers shall, and shall cause each of their
Subsidiaries to, satisfy the requirements set forth on Schedule 6.24 on or
before the date thereon specified for such requirement, in each case as such
date may be extended by the Administrative Agent in its sole discretion.

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnity and reimbursement obligations and obligations under Secured
Cash Management Agreement and Secured Hedging Agreements), or any Letter of
Credit shall remain outstanding (other than Letters of Credit that have been
Cash Collateralized), the Loan Parties shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(c)Liens for taxes not yet delinquent, Liens in respect of taxes not in excess
of $50,000 at any time outstanding or Liens for taxes which are being contested
in good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than sixty (60) days or which are being contested in good faith
and by appropriate proceedings diligently conducted (which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

119

--------------------------------------------------------------------------------

 

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially interfere with the ordinary conduct of
the business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one (1) or more accounts
maintained by Holdings or any of its Subsidiaries with any Lender, in each case
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that, unless such Liens are under clause 24 and 25 of the general
terms and conditions (algemene voorwaarden) of the Dutch Banker's Association
(Nederlandse Vereniging van Banken) or any similar term applied by a Dutch bank,
in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

(k)Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;

(l)Any interest or title of a lessor, sublessor, licensor, sublessor or
sublicensor under any lease, license, sublease or sublicense entered into by any
Loan Party or any Subsidiary thereof and covering only the assets so leased,
licensed, subleased or sublicensed;

(m)Liens of a collection bank arising under Section 4-210 of the UCC on items in
the course of collection;

(n)(i) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and (ii) deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers;

(o)Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition or other acquisition of property not otherwise prohibited hereunder;

(p)to the extent constituting a Lien, the filing of UCC (or equivalent)
financing statements solely as a precautionary measure in connection with
operating leases or consignment of goods;

120

--------------------------------------------------------------------------------

 

(q)Liens securing Indebtedness permitted under Section 7.02(l);

(r)other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding;

(s)the replacement, extension or renewal of any Lien permitted by clauses (b)
and (i) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(t)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or
Subsidiary in the ordinary course of business in accordance with the past
practices of such Person;

(v)(i) non-exclusive licenses of intellectual property or intellectual property
rights and (ii) licenses of intellectual property or intellectual property
rights that could not result in a legal transfer of title of such intellectual
property or intellectual property rights that may be exclusive in respects other
than territory and that may be exclusive as to territory only as to discreet
geographical areas, in each case granted by any Loan Party or any Subsidiary in
the ordinary course of business, and not interfering in any material respect
with the ordinary conduct of business of such Person;

(w)Liens granted by a Non-Loan Party Subsidiary in favor of a Borrower or
another Loan Party in respect of Indebtedness or other obligations owed by such
Subsidiary to such Borrower or such other Loan Party;

(x)Liens permitted to remain outstanding under any Dutch Collateral Document or
Singapore Collateral Document; and

(y)Liens on cash collateral in an amount not to exceed $220,000 in a deposit
account at Bank Leumi in the name of Ichor Systems Ltd., an entity organized
under the laws of Scotland, in favor of Gesser Rishpi & Co. for VAT liabilities.

7.02Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, commodities or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b)Indebtedness of a Loan Party or a Subsidiary of a Loan Party owed to another
Loan Party or Subsidiary of a Loan Party, which Indebtedness shall (i) in the
case of Indebtedness owed

121

--------------------------------------------------------------------------------

 

to a Loan Party, constitute “Pledged Collateral” under the Security and Pledge
Agreement and (ii) be otherwise expressly permitted under the provisions of
Section 7.03;

(c)the Obligations;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate
as reasonably determined by the Borrowers;

(e)Guarantees of a Loan Party or a Subsidiary of a Loan Party in respect of
Indebtedness otherwise permitted hereunder of a Loan Party or a Subsidiary of a
Loan Party; provided that guarantees by any Loan Party of the obligations of any
Non-Guarantor Subsidiary shall be subject to Section 7.03;

(f)(x) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one (1) time outstanding shall
not exceed $1,000,000 and (y) any Permitted Refinancing thereof;

(g)earn-out obligations arising in connection with a Permitted Acquisition which
are payable based on the achievement of specified financial results over time,
and which are structured such that, they are not required to be paid if (and for
so long as) the Loan Party cannot satisfy any condition contained in Section
7.06(h);

(h)Indebtedness of any Person that becomes a Subsidiary of Holdings after the
date hereof in a transaction permitted hereunder in an aggregate principal
amount not to exceed $2,500,000 at any time outstanding (provided that such
Indebtedness is existing at the time such Person becomes a Subsidiary of
Holdings and was not incurred solely in contemplation of such Person’s becoming
a Subsidiary of Holdings) and any Permitted Refinancing thereof;

(i)(i) Indebtedness owed to any depository bank in respect of any netting
services or overdraft and related liabilities arising from cash management
agreements, in each case in connection with deposit accounts incurred in the
ordinary course and (ii) Indebtedness arising from or the honoring by a bank or
other financial institution of a check, draft or similar instrument

122

--------------------------------------------------------------------------------

 

inadvertently (except in the case of daylight over drafts) drawn against
insufficient funds in the ordinary course of business;

(j)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(k)Indebtedness consisting of unsecured promissory notes issued by Holdings or
any of its Subsidiaries to current or former officers, directors, employees and
consultants, their respective estates, heirs, permitted transferees, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent thereof permitted by Section 7.06(g);

(l)Indebtedness of Subsidiaries of Holdings that are not Loan Parties in an
aggregate principal amount not to exceed $1,000,000 at any one (1) time;

(m)surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(n)Indebtedness in an aggregate principal amount not to exceed $2,000,000 at any
time outstanding;

(o)any joint and several liability arising as a result of the establishment of a
fiscal unity (fiscale eenheid) between Holdings and Icicle Acquisition Holding
Co-op or any other Subsidiary incorporated in the Netherlands or its equivalent
in any other relevant jurisdiction;

(p)any DP Amount and Accrued DP Interest;

(q)other unsecured subordinated Indebtedness approved in writing by the Required
Lenders; provided, however, that (i) the Loan Parties are in pro forma
compliance with the financial covenants set forth in Section 7.11 after giving
effect to the incurrence of such subordinated Indebtedness, (ii) no Default or
Event of Default shall exist immediately prior to the incurrence of such
subordinated Indebtedness or would result therefrom, and (iii) such subordinated
Indebtedness is subject to a subordination agreement or other subordination
terms acceptable to the Required Lenders (which shall include, without
limitation, unlimited payment blockage and standstill provisions);

(r)(i) purchase price adjustments in connection with Permitted Acquisitions,
(ii) indemnity payments in connection with Permitted Acquisitions, and (iii)
Permitted Seller Debt; provided that in each case, the conditions to a Permitted
Acquisition in Section 7.03(g) are satisfied; and

(s)Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business.

7.03Investments.  Make or hold any Investments, except:

(a)Investments held by the Loan Parties and Subsidiaries in the form of cash and
Cash Equivalents;

123

--------------------------------------------------------------------------------

 

(b)advances to officers, directors and employees of the Borrowers and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)(i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Holdings and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrowers that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof not to exceed 10% of Consolidated
EBITDA for the most recent completed period of four (4) fiscal quarters at any
time outstanding;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.02;

(f)Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f), together with any
renewal, replacement or extension thereof;

(g)the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by the Borrowers or one (1) or more of
its wholly-owned Subsidiaries (including as a result of a merger or
consolidation) (each a “Permitted Acquisition”); provided that, with respect to
each purchase or other acquisition made pursuant to this Section 7.03(g):

(i)the lines of business of the Person to be (or the property of which is to be)
so purchased or otherwise acquired shall be substantially the same, reasonably
related or incidental lines of business as one (1) or more of the principal
businesses of the Loan Parties and their Subsidiaries in the ordinary course;

(ii)the Loan Parties shall have minimum Liquidity of at least $7,500,000 on a
pro forma basis after giving effect thereto;

(iii)[reserved];

(iv)(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, (x) the Loan Parties and their Subsidiaries shall be in pro forma
compliance with a Consolidated Leverage Ratio of 2.75 to 1.00 and (y) Loan
Parties and their Subsidiaries shall be in pro forma compliance with the
covenants set forth in Section 7.11(b), each such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such

124

--------------------------------------------------------------------------------

 

purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; provided that the aggregate amount of such
Investments by Loan Parties in assets that will not (or will not become) owned
by a Loan Party or in Equity Interests of Persons that will not become Loan
Parties shall not exceed $10,000,000 plus any portion of Cumulative Amount used
to make such acquisition; and

(v)the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five (5) Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.03(g) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(h)to the extent constituting Investments, advances in respect of transfer
pricing and cost-sharing arrangements (i.e. “cost-plus” arrangements) that are
in the ordinary course of business;

(i)Investments in Swap Contracts to the extent permitted pursuant to Section
7.02(a);

(j)to the extent deemed to be an Investment, deposits of cash that constitute
Permitted Liens;

(k)advances made in connection with purchases of goods or services by the Loan
Parties in the ordinary course of business;

(l)Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.05;

(m)Investments acquired in a Permitted Acquisition to the extent that such
Investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence prior to the date of such Permitted
Acquisition;

(n)So long as no Event of Default has occurred and is continuing under Section
8.01(a), (f) or (g) or would result therefrom, Investments by the Borrower and
its wholly-owned Subsidiaries in joint ventures in an aggregate amount invested
from the date hereof not to exceed 10% of Consolidated EBITDA for the most
recent completed period of four (4) fiscal quarters at any time outstanding;

(o)Equity Interests acquired in connection with Restricted Payments permitted by
Section 7.06;

(p)Investments consisting of cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with an acquisition or
other Investment or disposition permitted hereunder or, if upon consummation
thereof, the Obligations would be repaid in full;

(q)Investments in the nature of pledges or deposits with respect to the leases
or utilities provided to third parties in the ordinary course of business;

125

--------------------------------------------------------------------------------

 

(r)Investments in the ordinary course of business consisting of Article 3 of the
Uniform Commercial Code endorsements for collection or deposit and Article 4 of
the Uniform Commercial Code customary trade arrangements with customers;

(s)So long as no Event of Default has occurred and is continuing under Section
8.01(a), (f) or (g) or would result therefrom, Investments by the Loan Parties
and their Subsidiaries not otherwise permitted under this Section 7.03 in an
aggregate amount not to exceed $2,000,000 at any time outstanding, plus the then
applicable Cumulative Amount ;

(t)any Loan Party or Subsidiary may acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms.

Notwithstanding any statement to the contrary contained in this Section 7.03 or
any other provision of this Agreement, no Investment or other transfer of assets
may be made, directly or indirectly, by any Loan Party in Precision Flow.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one (1) transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person:

(a)any Subsidiary may merge with (i) any of the Borrowers, provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one (1) or
more other Subsidiaries, provided that when any Loan Party is merging with
another Subsidiary, such Loan Party shall be the continuing or surviving Person;

(b)(i) any domestic Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another domestic Loan Party,
(ii) any foreign Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any domestic Loan Party or
other foreign Loan Party;

(c)any Non-Guarantor Subsidiary may Dispose of all or substantially all its
assets (including any Disposition that is in the nature of a liquidation) to (i)
another Non-Guarantor Subsidiary or (ii) to a Loan Party;

(d)in connection with any acquisition permitted under Section 7.03, any
Subsidiary of any Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of such
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrowers) is a party, such Loan Party is the surviving Person;

(e)Dispositions permitted by Section 7.05 and Restricted Payments permitted by
Section 7.06; and

(f)so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrowers and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in

126

--------------------------------------------------------------------------------

 

each case, immediately after giving effect thereto (i) in the case of any such
merger to which the such Borrower is a party, such Borrower is the surviving
corporation and (ii) in the case of any such merger to which any Loan Party
(other than the Borrowers) is a party, such Loan Party is the surviving
corporation.

7.05Dispositions.  Make any Disposition, except:

(a)Dispositions of obsolete, surplus, uneconomical or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business (including
pursuant to cost-plus or transfer pricing arrangements to Subsidiaries of
Holdings that are not Loan Parties);

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)(i) Dispositions of property by any Subsidiary to any Borrower or to a
wholly-owned Subsidiary; provided that the amount of Dispositions by transferors
that are Loan Parties to transferees that are not Loan Parties shall not exceed
$1,000,000 per fiscal year and (ii) Dispositions of property by any non-Loan
Party Subsidiary to a non-Loan Party Subsidiary;

(e)Liens permitted by Section 7.02, Investments permitted by Section 7.03,
Dispositions permitted by Section 7.04, Restricted Payments permitted by Section
7.06 and payments of Indebtedness permitted by Section 7.09;

(f)Dispositions by Holdings and its Subsidiaries not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
or Event of Default shall exist or would result from such Disposition, (ii) the
aggregate fair market value of all property Disposed of in reliance on this
clause (f) in any fiscal year shall not exceed 2.5% of Total Assets of Holdings
and its Subsidiaries and (iii) not less than 75% of the purchase price for such
asset shall be paid to the Borrowers or such Subsidiaries in cash (it being
understood that for the purposes of this clause (g)(iii), the following shall be
deemed to be cash:  (A) any liabilities (as shown on the most recent balance
sheet of Holdings and its Subsidiaries provided hereunder or in the footnotes
thereto) of Holdings and its Subsidiaries, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which Holdings and its Subsidiaries shall have been released by all applicable
creditors in writing and (B) any securities received by Holdings or any
Subsidiary from such transferee that are converted by such Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within one hundred eighty (180) days following the closing
of the applicable Disposition);

(g)so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(f);

127

--------------------------------------------------------------------------------

 

(h)Dispositions of a de minimis number of Equity Interests of a Subsidiary in
order to qualify members of the governing body of such Subsidiary, if required
by applicable law;

(i)Dispositions resulting from casualty or condemnation events or any taking
under power of eminent domain;

(j)the terminating or unwinding of any Swap Contract in accordance with its
terms;

(k)(i) the lapse of registered patents, trademarks, copyrights and other
intellectual property to the extent not economically desirable in the conduct of
their business (ii) the abandonments of patent, trademarks, copyrights or other
intellectual property rights in the ordinary course of business, so long as, in
each case, such lapse or abandonment is not materially adverse to the interest
of the Lenders in their capacities as such;

(l)Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m)licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of Holdings and its Subsidiaries;

(n)the use or transfer of money or Cash Equivalents in the ordinary course of
business in a manner not otherwise prohibited by this Agreement or the other
Loan Documents;

(o)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(p)sales of non-core assets acquired in connection with Permitted Acquisitions
or other Investments.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a)each Borrower and Guarantor may make Restricted Payments to the other
Borrowers and the Guarantors;

(b)each Subsidiary of a Borrower or a Guarantor may make Restricted Payments to
the Borrowers, any Subsidiaries of the Borrowers that are Guarantors and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(c)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d)the Borrowers and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

128

--------------------------------------------------------------------------------

 

(e)[Intentionally Omitted];

(f)Holdings may make direct or indirect Restricted Payments:

(i)the proceeds of which shall be used by such direct or indirect parent to pay
its operating expenses and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), in each case, that are reasonable and customary and incurred in
the ordinary course of business and that are directly attributable to the
ownership or operations of Holdings and its Subsidiaries and any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
such parent) directly attributable to the ownership or operations of Holdings
and its Subsidiaries;

(ii)[Intentionally Omitted]; and

(iii)the proceeds of which shall be used by Holdings or any direct or indirect
parent of Holdings to pay franchise taxes and other fees, taxes and expenses
required to maintain its corporate existence;

provided that the amount of Restricted Payments made pursuant to this clause (f)
shall not exceed $500,000 in any fiscal year;

(g)the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings (or any direct or
indirect parent of Holdings) or any director of such Person to the extent such
salaries, bonuses and other benefits are directly attributable to the ownership
or operation of Holdings and its Subsidiaries in an amount not to exceed
$500,000 in the aggregate in any fiscal year;

(h)so long as (i) no Event of Default shall have occurred and be continuing or
would result therefrom, and (ii) the aggregate amount of cash payments made
pursuant to this clause (h) does not exceed $2,000,000 in any fiscal year of
Holdings (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum of $4,000,000 in any fiscal year),
plus the then applicable Cumulative Amount, Restricted Payments to Holdings (or
any direct or indirect parent thereof) to permit Holdings (or any direct or
indirect parent thereof) to (A) repurchase, retire or otherwise acquire or
retire for value Equity Interests issued by Holdings (or any direct or indirect
parent thereof) to any future, present or former employee, officer, director or
consultant of Holdings or any of its Subsidiaries or (B) make payments of
principal or interest on promissory notes that were issued in lieu of cash
payments for the repurchase, retirement or other acquisition or retirement for
value of such Equity Interests, in each case pursuant to any employee or
director equity plan, employee, officer or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director or consultant
of Holdings or any of its Subsidiaries; provided that any cancellation of
Indebtedness owing to Holdings in connection with and as consideration for a
repurchase of Equity Interests of Holdings shall not be deemed to constitute a
Restricted Payment for the purposes of this clause (h);

129

--------------------------------------------------------------------------------

 

(i)so long as no Default or Event of Default shall have occurred and be
continuing or would result there from, Holdings and its Subsidiaries may make
payments with respect to earn-out obligations, DP Amounts and Accrued DP
Interest; and

(j)Holdings shall be permitted to make additional Restricted Payments not
otherwise permitted pursuant to this Section 7.06 so long as (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) as of the last day of the most recent period for which financial
statements have been furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, the Consolidated Leverage Ratio does not exceed 2.25 to 1.00 on a
pro forma basis after giving effect thereto, and (iii) the Loan Parties shall
have minimum Liquidity of at least $7,500,000 on a pro forma basis after giving
effect thereto.

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Subsidiaries on the date hereof or any business reasonably related or
incidental thereto.

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than:

(a)on fair and reasonable terms substantially as favorable to such Borrower or
such Subsidiary as would be obtainable by such Borrower or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate;

(b)reimburse Francisco Partners and its Affiliates or any equity holder up to
reasonable and documented director fees, board travel expenses and other out of
pocket expenses incurred with respect to Holdings and its Subsidiaries;

(c)any Indebtedness incurred pursuant to Section 7.02, any Disposition permitted
under Section 7.05, any Restricted Payment permitted under Section 7.06 and any
Investments permitted under Section 7.03;

(d)transactions between or among Holdings and its Subsidiaries not otherwise
prohibited hereunder;

(e)employment and severance arrangements between Holdings and its Subsidiaries
and their respective officers, directors and employees in the ordinary course of
business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business;

(f)payments by Holdings and its Subsidiaries pursuant to the tax sharing
agreements among Holdings and its Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Subsidiaries;

(g)the payment of customary fees and reasonable out of pocket costs and expenses
to, and indemnities provided on behalf of, directors, officers and employees of
Holdings (and any of its direct or indirect parents) and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and its Subsidiaries;

130

--------------------------------------------------------------------------------

 

(h)the issuance of Equity Interests (other than Disqualified Capital Stock) of
Holdings to any officer, director, employee or consultant of any Holdings or any
of its Subsidiaries; and

(i)the issuance or transfer of Equity Interests (other than Disqualified Capital
Stock) of Holdings or its direct or indirect parents to any direct or indirect
equity holder or to any former, current or future director, manager, officer,
employee or consultant (or any Affiliate of any of the foregoing) of Holdings,
any of its Subsidiaries or any direct or indirect parent thereof.

7.09Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Subsidiary to make Restricted Payments to the Borrowers
or any Guarantor or to otherwise transfer property to or invest in the Borrowers
or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrowers or (iii) of Holdings or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that the
foregoing restrictions in this Section 7.09 shall not apply to restrictions
that:

(a)exist under the Loan Documents,

(b)(x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
restrictions permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing is not less favorable to the Lenders,

(c)are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of Holdings, so long as such restrictions were not entered into in
contemplation of such Person becoming a Subsidiary of Holdings,

(d)are binding on a Non-Guarantor Subsidiary and represent Indebtedness which is
permitted by Section 7.02,

(e)arise in connection with any Disposition permitted by Section 7.05 (so long
as the applicable restriction applies solely to the assets the subject of such
Disposition and not to the proceeds to be received by any of its Subsidiaries in
connection with such Disposition),

(f)are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture,

(g)are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.02 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,

(h)are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(i)are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Subsidiary,

131

--------------------------------------------------------------------------------

 

(j)with respect to clause (b) above only, are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business,

(k)are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(l)arise in connection with cash or other deposits permitted under Sections 7.02
and 7.03 and limited to such cash or deposit,

(m)are restrictions regarding licensing or sublicensing by Holdings and its
Subsidiaries of intellectual property in the ordinary course of business that
could not reasonably be expected to have an adverse impact on the business of
the Borrowers and its Subsidiaries, taken as a whole, and

(n)any amendments, modifications, restatements, refinancings or renewals of the
agreements, contracts or instruments referred to in clauses (a) through (m)
above, provided that such amendments, modifications, restatements or renewals
are not more materially restrictive with respect to such encumbrances or
restrictions than those contained in such predecessor agreements, contracts or
instruments (as reasonably determined by Holdings).

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11Financial Covenants.

(a)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the last day of any period of four (4) fiscal quarters of the Borrowers,
commencing with the fiscal quarter ending March 31, 2018, to be greater than
3.00:1.00.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the Borrowers,
commencing with the fiscal quarter ending March 31, 2018, to be less than
1.25:1.00.

7.12Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.13Amendments of Organization Documents.  Amend any of its Organization
Documents in a manner that would reasonably be expected to be materially adverse
to the interests of the Lenders in their capacities as such.

132

--------------------------------------------------------------------------------

 

7.14Accounting Changes.  Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year, in each case, without
the consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed).

7.15Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated
Indebtedness, except (a) the prepayment of the Credit Extensions in accordance
with the terms of this Agreement and (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance with Section
7.02(d).

7.16Anti-Corruption Laws.  Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions.

7.17Holding Companies.  In the case of Holdings, engage in any business or
activity other than: (a) the ownership of all outstanding direct and indirect
Equity Interests in its Subsidiaries, (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative activities as a
member of the consolidated group of companies, including the Loan Parties
(including entering into engagement letters and similar type contracts and
agreements with attorneys, advisors, accountants and other professionals and
participating thereunder), (d) the execution and delivery of the Loan Documents
and other documents relating to the Transaction to which they are a party, and
the performance of their respective obligations under each of the foregoing, (e)
providing indemnification to officers, directors, shareholders and employees,
(f) holding any cash or property received in connection with Restricted Payments
permitted under Section 7.06, (g) Investments and loans and advances to its
Subsidiaries permitted hereunder, (h) providing guarantees for the benefit of
Subsidiaries to the extent such Person is otherwise permitted to enter into the
transactions under this Agreement (including guarantees of lease obligations),
(i) holding nominal deposits in deposit and securities accounts in connection
with any of the foregoing transactions, and (j) activities incidental to the
businesses or activities described in clauses (a) through (i) of this Section.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an “Event of
Default”:

(a)Non-Payment.  Any Borrower or any other Loan Party fails to (i) pay the
amounts required to be paid to the Arrangers (other than MLPFS) pursuant to
Section 2.09(b)(ii) of this Agreement on the Restatement Date (ii) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (iii) pay within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or (iv)
pay within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

133

--------------------------------------------------------------------------------

 

(b)Specific Covenants.  Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.18, 6.20, 6.21, 6.24 or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of a Responsible Officer of a
Loan Party obtaining knowledge thereof and written notification of such failure
by the Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or written statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or in any respect if such representation or
warranty is qualified by “material” or “Material Adverse Effect”) when made or
deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $5,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than $5,000,000 or (iii) there occurs any event of default (after
giving effect to any grace or cure period with respect thereto) under any
Foreign Obligation Loan Document of more than $5,000,000; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Material Subsidiary or
domestic Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, judicial manager, receiver, manager
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, judicial manager or

134

--------------------------------------------------------------------------------

 

similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one (1) or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company or is otherwise reasonably
satisfactory to the Administrative Agent, has been notified of the potential
claim and does not dispute coverage), or (ii) any one (1) or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of forty-five (45) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) any Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect; or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof or as a result of any action or inaction within the control of
the Administrative Agent) cease to create a valid and perfected first priority
Lien (subject to Liens permitted by Section 7.01) on the Collateral purported to
be covered thereby;

135

--------------------------------------------------------------------------------

 

(m)Subordination.  (i)  The subordination provisions of the documents evidencing
or governing any subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions; or

(n)Declared company.  A Loan Party or any Material Subsidiary thereof which is a
company incorporated under the Companies Act, Chapter 50 of Singapore is
declared by the Minister of Finance of Singapore to be a company to which Part
IX of the Companies Act, Chapter 50 of Singapore applies.

8.02Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrowers under the Bankruptcy Code of the United States, the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the

136

--------------------------------------------------------------------------------

 

provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Foreign Obligation Providers and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders, the Foreign Obligation Providers and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer)) arising under the Loan Documents and the Foreign
Obligation Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents and the Foreign Obligation Loan
Documents, ratably among the Lenders, the Foreign Obligation Providers and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under the
Foreign Obligation Loan Documents, the Secured Hedge Agreements and Secured Cash
Management Agreements and to the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.03 and 2.16 and to the
Foreign Obligation Providers, to Cash Collateralize undrawn contingent liability
obligations owing to such Foreign Obligation Provider under the Foreign
Obligation Loan Documents to the extent not otherwise cash collateralized by the
applicable foreign Subsidiary, in each case ratably among the Administrative
Agent, the Lenders, the Foreign Obligation Providers, the L/C Issuer, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments

137

--------------------------------------------------------------------------------

 

from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

8.04Equity Cure.  In the event the Loan Parties fail to comply with the
financial covenants set forth in Section 7.11(a) or (b) as of the last day of
any fiscal quarter, any cash equity contribution to the Borrowers (funded with
proceeds of common equity issued by Holdings or a parent entity thereof or other
equity issued by Holdings or a parent entity thereof) on or prior to the day
that is ten (10) days after the day on which financial statements are required
to be delivered for that fiscal quarter will, at the irrevocable election of the
Borrowers, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with such covenant at the end of such fiscal
quarter and any subsequent period that includes such fiscal quarter (any such
equity contribution so included in the calculation of Consolidated EBITDA, a
“Specified Equity Contribution”); provided that (a) notice of the Borrowers’
intent to make a Specified Equity Contribution shall be delivered no later than
the day on which financial statements are required to be delivered for the
applicable fiscal quarter, (b) in each consecutive four (4) Fiscal Quarter
period there will be at least two (2) fiscal quarters in which no Specified
Equity Contribution is made, (c) the amount of any Specified Equity Contribution
will be no greater than the amount required to cause the Loan Parties to be in
compliance with such covenants, (d) all Specified Equity Contributions will be
disregarded for purposes of the calculation of Consolidated EBITDA for all other
purposes, including calculating basket levels, pricing and other items governed
by reference to Consolidated EBITDA, (e) there shall be no more than four (4)
Specified Equity Contributions made in the aggregate after the Restatement Date,
(f) any Loans prepaid with the proceeds of Specified Equity Contributions shall
be deemed outstanding for purposes of determining compliance with such covenants
for the Fiscal Quarter being cured and the next three (3) fiscal quarters, and
(g) the proceeds received by the Borrowers from each Specified Equity
Contribution will be promptly used by the Borrowers to prepay the Term
Loans.  From the effective date of delivery of such cure notice to the
Administrative Agent until the date that is ten (10) days after the day on which
the applicable financial statements are required to be delivered, neither the
Administrative Agent nor any Lender shall impose a default interest rate,
accelerate the Obligations, terminate the Revolving Credit Commitment or
exercise any other right or remedy against the Loan Parties or any of their
Subsidiaries or any of their respective properties solely on the basis of an
Event of Default having occurred under Section 8.01(b) as a result of the Loan
Parties’ failure to comply with the financial covenants referenced in such cure
notice; provided that for purposes of determining the satisfaction of the
conditions precedent to a borrowing under the Revolving Credit Commitments
pursuant to Section 4.02, a Default shall be deemed to exist.  Upon receipt by
Borrowers of the Specified Equity Contribution, any applicable Default or Event
of Default shall be deemed to have been cured.

138

--------------------------------------------------------------------------------

 

ARTICLE IX
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints, designates and authorizes Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, potential Foreign Obligation Provider and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or to provide
notice to or consent of the Lenders with respect thereto.

9.03Exculpatory Provisions.  (a) The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties:

139

--------------------------------------------------------------------------------

 

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b)Neither the Administrative Agent nor any of its Related parties shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrowers, a Lender or the
L/C Issuer.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other

140

--------------------------------------------------------------------------------

 

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Date specifying its objections.  The Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing sentence, the Administrative Agent shall not ‎(w) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified ‎Institution, (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a fund managed or
administered by a Person on the Excluded Persons List or any Affiliate of any
such Person (but not a Person specifically named on the Excluded Persons List),
(y) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Competitor or Competitor
Controller, and the Administrative Agent and any assignor may conclusively rely
on a representation by the potential assignee that it is not a Competitor or
Competitor Controller in the applicable assignment agreement; provided, however,
that at any Lender’s option (but with no obligation to do so), the Borrowers
shall confirm, within ten (10) Business Days after such Lender’s request
therefor, whether a potential assignee or participant is a Competitor or
Competitor Controller or (z) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any ‎Disqualified Institution.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one (1) or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

141

--------------------------------------------------------------------------------

 

9.06Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any Defaulting Lender be a successor Administrative Agent.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(a)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related

142

--------------------------------------------------------------------------------

 

Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(c)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

(d)For purposes of any Dutch Collateral Document or any other right of pledge
governed by Netherlands law, any resignation by the Administrative Agent is not
effective with respect to its rights under the Parallel Debt until all rights
and obligations under the Parallel Debt have been assigned and assumed to the
successor agent.  The Administrative Agent will reasonably cooperate in
assigning its rights under the Parallel Debt to any such successor agent and
will reasonably cooperate in transferring all rights under any Dutch Collateral
Document or any other Security Document governed by Netherlands law (as the case
may be) to such successor agent.

(e)Assignment or transfer to or assumption by any person of Commitments or Loans
with respect to a Dutch Borrower shall only be permitted if such person is a
Non-Public Lender.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or

143

--------------------------------------------------------------------------------

 

responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator, judicial manager or other similar
official in any such judicial proceeding is hereby authorized by each Lender and
the L/C Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one (1) or
more acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable

144

--------------------------------------------------------------------------------

 

basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one (1) or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters.  Without limiting the provisions of Section
9.09, each of the Lenders (including in its capacities as a potential Cash
Management Bank, potential Foreign Obligation Provider and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party, (iii) that
constitutes Excluded Assets, or (iv) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative

145

--------------------------------------------------------------------------------

 

Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11Secured Cash Management Agreements and Secured Hedge Agreements.  No Cash
Management Bank, Foreign Obligation Provider or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank, Foreign Obligation Provider or Hedge Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the case of a Facility Termination Date.

9.12Parallel Debt

(a)Holdings, and any other Loan Party providing security under a Dutch
Collateral Document (each a “Dutch Collateral Party”) hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agent an amount equal to
the aggregate amount due by that Dutch Collateral Party in respect of the
Corresponding Obligations as they may exist from time to time.  They payment
undertaking of each of the Dutch Collateral Parties under this Section 9.12
(Parallel Debt) is to be referred to as its “Parallel Debt”.

(b)The Parallel Debt of each of the Dutch Collateral Parties will be payable in
the currency or currencies of its Corresponding Obligations and will become due
and payable as and when and to the extent one (1) or more of its Corresponding
Obligations become due and payable.  An Event of Default in respect of the
Corresponding Obligations shall constitute a default (verzuim) within the
meaning of section 3:248 of the Dutch Civil Code with respect to the Parallel
Debts without any notice being required.

146

--------------------------------------------------------------------------------

 

(c)Each of the parties to this Agreement hereby acknowledges that:

(i)each Parallel Debt constitutes an undertaking, obligation and liability to
the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of the relevant pledgor; and

(ii)each Parallel Debt represents the Administrative Agent's own separate and
independent claim to receive payment of the Parallel Debt from the relevant
Dutch Collateral Party,

it being understood, in each case, that pursuant to this Section 9.12(c) the
amount which may become payable by each of the Dutch Collateral Parties as its
Parallel Debt shall never exceed the total of the amounts which are payable
under or in connection with its Corresponding Obligations.

(d)The Administrative Agent hereby confirms and accepts that to the extent the
Administrative Agent irrevocably receives any amount in payment of a Parallel
Debt, the Administrative Agent shall distribute that amount the Administrative
Agent and the Lenders that are creditors of the relevant Corresponding
Obligations in accordance with Section 8.03.  Upon irrevocable receipt by the
Administrative Agent of any amount in payment of a Parallel Debt (a “Received
Amount”), the Corresponding Obligations shall be reduced, if necessary pro rata
in respect of the Administrative Agent and each Lender individually, by amounts
totaling an amount (a “Deductible Amount”) equal to the Received Amount in the
manner as if the Deductible Amount were received by the Administrative Agent and
the Lenders as a payment of the Corresponding Obligations owed by the relevant
Dutch Collateral Party on the date of receipt by the Administrative Agent of the
Received Amount.

(e)For the purpose of this Section 9.12 the Administrative Agent acts in its own
name and on behalf of itself and not as agent, trustee or representative of any
other Lender.

9.13ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the Restatement Date, to, and
(y) covenants, from the Restatement Date to the date such Person ceases being a
Lender party hereto, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such

147

--------------------------------------------------------------------------------

 

Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement.

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:

(i)none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

148

--------------------------------------------------------------------------------

 

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any of its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

(c)The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X
CONTINUING GUARANTY

10.01Guaranty.  Each Guarantor hereby absolutely and unconditionally, jointly
and severally guarantees, as primary obligor and as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrowers (other than itself) to the Secured
Parties, and whether arising hereunder or under any other Loan Document, any
Secured Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that (a) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law or other applicable Law.  The Administrative Agent’s books and records
showing the amount of the Obligations shall be

149

--------------------------------------------------------------------------------

 

admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

10.02Rights of Lenders.  Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:  (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one (1) or more of any endorsers or
other guarantors of any of the Obligations.  Without limiting the generality of
the foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

10.03Certain Waivers.  Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrowers or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrowers,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.  Each Guarantor waives any rights and defenses that are
or may become available to such Guarantor by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code.  As provided
below, this Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of New York.  The foregoing waivers and the provisions
hereinafter set forth in this Guaranty which pertain to California law are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above-referenced provisions of California Law are in any
way applicable to this Guaranty or the Obligations.

10.04Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the

150

--------------------------------------------------------------------------------

 

obligations of any other guarantor, and a separate action may be brought against
such Guarantor to enforce this Guaranty whether or not the Borrowers or any
other Person or entity is joined as a party.

10.05Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated.  If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrowers or any
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

10.07Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrowers to any Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations.  If the Secured Parties
so request, any such obligation or indebtedness of the Borrowers to any
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

10.08Stay of Acceleration.  If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrowers under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by such Guarantor, jointly and
severally, immediately upon demand by the Secured Parties.

10.09Condition of Borrowers.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the

151

--------------------------------------------------------------------------------

 

Borrowers and any such other guarantor as such Guarantor requires, and that none
of the Secured Parties has any duty, and such Guarantor is not relying on the
Secured Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of the Borrowers or
any other guarantor.  Each Guarantor hereby waives any duty on the part of the
Secured Parties to disclose such information and any defense relating to the
failure to provide the same.

10.10Additional Guarantor Waivers and Agreements.  (a) Each Guarantor
understands and acknowledges that if the Secured Parties foreclose judicially or
nonjudicially against any real property security for the Obligations, that
foreclosure could impair or destroy any ability that such Guarantor may have to
seek reimbursement, contribution, or indemnification from the Borrowers or
others based on any right such Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Guarantor under
this Guaranty.  Each Guarantor further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of such
Guarantor’s rights, if any, may entitle such Guarantor to assert a defense to
this Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing
this Guaranty, Each Guarantor freely, irrevocably, and unconditionally:  (i)
waives and relinquishes that defense and agrees that such Guarantor will be
fully liable under this Guaranty even though the Secured Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Obligations; (ii) agrees that such Guarantor will not assert
that defense in any action or proceeding which the Secured Parties may commence
to enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by such Guarantor in this Guaranty include any right or defense
that such Guarantor may have or be entitled to assert based upon or arising out
of any one (1) or more of §§ 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure or § 2848 of the California Civil Code; and (iv) acknowledges
and agrees that the Secured Parties are relying on this waiver in creating the
Obligations, and that this waiver is a material part of the consideration which
the Secured Parties are receiving for creating the Obligations.

(b)Each Guarantor waives all rights and defenses that such Guarantor may have
because any of the Obligations is secured by real property.  This means, among
other things:  (i) the Secured Parties may collect from such Guarantor without
first foreclosing on any real or personal property collateral pledged by the
other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrowers.  This is an
unconditional and irrevocable waiver of any rights and defenses any Guarantor
may have because any of the Obligations is secured by real property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

(c)Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

152

--------------------------------------------------------------------------------

 

10.11Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full.  Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XI
MISCELLANEOUS

11.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)[Intentionally Omitted];

(b)waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required
Revolving Lenders or the Required Term A Lenders, as the case may be;

(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d)postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required

153

--------------------------------------------------------------------------------

 

Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(f)change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, and (ii) if such Facility is
the Revolving Credit Facility, the Required Revolving Lenders;

(g)change (i) any provision of Section 2.13, this Section 11.01 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 11.01(g)), without
the written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term A Lenders,” without the written consent of each
Lender under the applicable Facility;

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders; and provided, further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

154

--------------------------------------------------------------------------------

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one (1) or more additional revolving credit
or term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

Notwithstanding anything to the contrary contained in this Section 11.01, (x)
Collateral Documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the Borrowers without the need to obtain
the consent of any other Person if such amendment, supplement or waiver is
delivered in order (i) to comply with local law or advice of local counsel, (ii)
to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Collateral Document or other document to be consistent with this Agreement and
the other Loan Documents and (y) if following the Restatement Date, the
Administrative Agent and any Loan Party shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

11.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

155

--------------------------------------------------------------------------------

 

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FPML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its

156

--------------------------------------------------------------------------------

 

Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic messaging service, or through the Internet.

(d)Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one (1) individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or its securities for purposes of United States Federal or state
securities Laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of the Borrowers even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

157

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The Borrowers
shall pay (i)  all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and the Arrangers and their Affiliates in connection
with the syndication of the Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
whether or not the transactions contemplated hereby or thereby are consummated
(but limited, in the case of legal fees and expenses, to the reasonable and
invoiced fees, disbursements and other charges of one (1) counsel to the
Administrative Agent, the Arrangers and their Affiliates taken as a whole and
one (1) local counsel and one (1) regulatory counsel in any relevant material
jurisdiction and one (1) additional counsel in the event of a conflict), (ii)
all reasonable and documented out-of-pocket expenses incurred by the L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (but limited, in the case of legal fees and expenses,
to the reasonable and invoiced fees, disbursements and other charges of one (1)
counsel to the Administrative Agent and the Lenders taken as a whole and one (1)
local counsel and one (1) regulatory counsel in any relevant material
jurisdiction and one (1) additional counsel in the event of a conflict), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims,

158

--------------------------------------------------------------------------------

 

damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrowers or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by Holdings or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrowers or any other Loan Party or
any of the Borrowers’ or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by the Borrowers or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) involve disputes among Indemnitees
unrelated to any disputes involving, or claims against, the Borrowers and/or the
Guarantors and other than disputes involving the Administrative Agent, the Swing
Line Lender, the L/C Issuer, or any Arranger or similar Person in its capacity
as such, as determined by a court of competent jurisdiction by final and
nonappealable judgment.  Without limiting the provisions of Section 3.01(c),
this Section 10.4(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or

159

--------------------------------------------------------------------------------

 

indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, and
acknowledge that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provision of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Loan Parties is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

160

--------------------------------------------------------------------------------

 

11.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one (1) or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments, in
each case, to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

161

--------------------------------------------------------------------------------

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section, Section 11.06(g)
and, in addition:

(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that (a) the Borrowers’
refusal to accept (assuming such acceptance is required pursuant to Section
11.06(g)) any Disqualified Institution shall be deemed to be not unreasonable by
the Borrowers, (b) the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and (c) the Borrowers’ consent shall not be required during the primary
syndication of the credit facility provided herein;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Revolving Credit Commitment or Incremental Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C)the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment in respect of the Revolving Credit Facility or any Incremental
Revolving Credit Commitment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

162

--------------------------------------------------------------------------------

 

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is

163

--------------------------------------------------------------------------------

 

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register is intended to cause each Loan and
other obligation hereunder to be in registered form within the meaning of
Section 5f.103-1(c) of the United States Treasury Regulations and within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.  The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender, the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries, or a Disqualified Institution (other than during the continuation
of an Event of Default under Section 8.01(a), Section 8.01(f) or Section
8.01(g))) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits, and subject to the terms and
provisions, of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation); provided
that such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that

164

--------------------------------------------------------------------------------

 

no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 11.06(b), Bank of America may, (i)
upon thirty (30) days’ notice to the Borrowers and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty (30) days’ notice to the Borrowers, resign as
Swing Line Lender.  In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder with the applicable Lender’s
consent; provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

(g)Disqualified Institutions.  (i)  Other than in the event that an Event of
Default under Section 8.01(a), Section 8.01(f) or Section 8.01(g) has occurred
and is continuing, no assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the

165

--------------------------------------------------------------------------------

 

“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrowers have consented to such assignment
in writing in their sole and absolute discretion) (in which case such Person
will not be considered a Disqualified Institution for the purpose of such
assignment or participation).  For the avoidance of doubt, the delivery of a
notice pursuant to, and the expiration of the notice period referred to in, the
definition of “Disqualified Institution” after the Trade Date shall not
retroactively disqualify a Person that was not a Disqualified Institution on the
Trade Date from becoming a Lender.  Any assignment in violation of this clause
(g)(i) shall not be void, but the other provisions of this clause (g) shall
apply.

(i)If any assignment or participation is made to any Disqualified Institution
without the Borrowers’ prior written consent in violation of clause (g)(i)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Borrowers may, at their sole expense and effort, upon notice to
the applicable Disqualified Institution (other than with respect to a
Disqualified Institution that becomes a Lender after an Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) has occurred and is
continuing) and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Revolving Credit Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement to one (1) or more Eligible Assignees at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

(ii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (other than with respect to a Disqualified Institution
that becomes a Lender after an Event of Default under Section 8.01(a), Section
8.01(f) or Section 8.01(g) has occurred and is continuing) (A) will not (x) have
the right to receive information, reports or other materials provided to Lenders
by the Loan Parties, the Administrative Agent or any other Lender, (y) be
permitted to attend or participate in meetings attended by the Lenders and the
Administrative Agent, or (z) be permitted to access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative or any
Lender to undertake any action (or refrain from taking any action) under this
Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, (y) for purposes of voting
on any Plan, each Disqualified Institution party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Disqualified Institution does vote on such Plan
notwithstanding

166

--------------------------------------------------------------------------------

 

the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2), and (z) each Disqualified Institution
party hereto hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Disqualified Institution’s
attorney-in-fact, with full authority in the place and stead of such
Disqualified Institution and in the name of such Disqualified Institution
(solely in respect of Loans therein and not in respect of any other claim or
status such Disqualified Institution may otherwise have), from time to time in
the Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this clause (B), including to ensure
that any vote of such Disqualified Institution on any Plan is withdrawn or
otherwise not counted.

(iii)The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to provide the Excluded Persons
List to each Lender requesting the same.

(iv)The foregoing provisions shall not constitute a waiver or release of any
claim of any party hereunder against a Disqualified Institution arising from
that Person having become a Disqualified Institution hereunder in violation of
this Agreement.

(h)The parties hereby agree that MLPFS may, without notice to the Loan Parties,
assign its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

11.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15 or (ii) any actual or prospective party (or
its Related

167

--------------------------------------------------------------------------------

 

Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder (it being understood that the Excluded Persons List may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)), (g) on a confidential basis to (i)
any rating agency in connection with rating the Borrowers or their Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers of other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrowers, (i) to any person who
is a person, or who belongs to a class of person, specified in the second column
of the Third Schedule to the Banking Act, Chapter 19 of Singapore or (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by Holdings or any Subsidiary,
provided that, in the case of information received from Holdings or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers or any other Loan Party against any and all of the obligations
of the Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office or Affiliate of such Lender or the L/C

168

--------------------------------------------------------------------------------

 

Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

11.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

11.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or

169

--------------------------------------------------------------------------------

 

thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13Replacement of Lenders.  If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

170

--------------------------------------------------------------------------------

 

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14Governing Law; Jurisdiction; Etc.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(a)SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR THEIR PROPERTIES
IN THE COURTS OF ANY JURISDICTION TO ENFORCE ITS OBLIGATIONS UNDER ANY LOAN
DOCUMENTS.

(b)WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING

171

--------------------------------------------------------------------------------

 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d)Notwithstanding paragraph (a) above, with respect to any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents
involving any Loan Party that is not a U.S. Loan Party, each of the parties
hereto (i) irrevocably agrees to submit to the jurisdiction of any court sitting
or with jurisdiction over the State of New York; (ii) waives any other
jurisdiction to which it may be entitled by reason of its present or future
domicile or otherwise; and (iii) waives any objection to those courts on the
ground of venue or forum non conveniens.

(e)Each Loan Party hereby irrevocably designates, appoints and empowers Ichor
Systems (the “Process Agent”) as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any such action or proceeding arising out of or relating to this
Agreement or any other Loan Document, and the Process Agent hereby consents to
and accepts such appointment on behalf of each Loan Party and hereby notifies
Administrative Agent of such consent and acceptance.  Such service may be made
by mailing or delivering a copy of such process to such Loan Party in care of
the Process Agent (or any successor thereto, as the case may be) at such Process
Agent’s address as set forth in this Agreement and each such Loan Party hereby
irrevocably authorizes and directs the Process Agent (and any successor thereto)
to accept such service on its behalf.  If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Loan Party
that is not a U.S. Loan Party agrees to designate a new designee, appointee and
agent in the United States of America on the terms and for the purposes of this
provision reasonably satisfactory to Agent, and further shall at all times
maintain an agent for service of process in the United States of America, so
long as there shall be outstanding any Obligations.  Each such Loan Party shall
give notice to Administrative Agent of any such appointment of successor agents
for service of process, and shall obtain from each successor agent a letter of
acceptance of appointment and promptly deliver the same to Administrative Agent.

11.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY

172

--------------------------------------------------------------------------------

 

HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Loan Parties acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each of the Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to disclose any of such interests to the Loan Parties or any
of their respective Affiliates.  To the fullest extent permitted by law, each of
the Loan Parties hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

11.17Electronic Execution.  The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without

173

--------------------------------------------------------------------------------

 

limiting the foregoing, upon the request of the Administrative Agent, any
electronic signature shall be promptly followed by such manually executed
counterpart.

11.18USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.19Dutch Loan Party Representation. If Holdings is represented by an attorney
in connection with the signing and/or execution of this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney's authority and the
effects of the attorney's exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

11.20Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.21Entire Agreement.  The Agreement and the other Loan Documents represent the
final agreement among the parties and may not be contradicted by evidence of
prior,

174

--------------------------------------------------------------------------------

 

contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements among the parties.

11.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.23California Judicial Reference.  Notwithstanding anything to the contrary
contained in this Agreement, if any action or proceeding is filed in a court of
the State of California by or against any party hereto in connection with any of
the transactions contemplated by this Agreement or any other Loan Document, (a)
the court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who shall be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 11.04, the Borrowers shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

11.24Amendment and Restatement.  This Agreement amends, restates and replaces in
its entirety the Existing Credit Agreement.  All rights, benefits, indebtedness,
interest, liabilities and obligations of the parties to the Existing Credit
Agreement are hereby amended, restated, replaced and superseded in their
entirety according to the terms and provisions set forth herein.  The parties
hereto acknowledge and agree that (a) this Agreement, any promissory notes
delivered pursuant hereto and the other Loan Documents executed and delivered in
connection herewith do not constitute a novation or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Restatement Date and

175

--------------------------------------------------------------------------------

 

(b) such “Obligations” are in all respects continuing with only the terms
thereof being modified as provided in this Agreement.

[signature pages follow]

 

176

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Borrowers:

 

ICHOR HOLDINGS, LLC.

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Chief Financial Officer & Secretary

 

ICHOR SYSTEMS, INC.

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Chief Financial Officer & Secretary

 

 

PRECISION FLOW TECHNOLOGIES, INC.

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Vice President-Finance, Treasurer & Secretary

 

 

AJAX-UNITED PATTERNS & MOLDS, INC.

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Chief Financial Officer & Secretary

 

 

CAL-WELD, INC.

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Chief Financial Officer & Secretary

 

 

177

--------------------------------------------------------------------------------

 

TALON INNOVATIONS CORPORATION

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Chief Financial Officer & Secretary

 

 

TALON INNOVATIONS (FL) CORPORATION

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Chief Financial Officer & Secretary

 




178

--------------------------------------------------------------------------------

 

As a Guarantor and with respect to Section 7.17

ICICLE ACQUISITION HOLDING B.V.

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Director A

 

By: /s/ Mark Hofstee Holtrop

Name: Mark Hofstee Holtrop

Title: Director B

 

ICHOR SYSTEMS SINGAPORE PTE. LTD.

 

By: /s/ Jeff Andreson

Name: Jeff Andreson

Title: Director




179

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By: /s/ Christine Trotter

Name: Christine Trotter

Title: Assistant Vice President

 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

By: /s/ Mark Halmrast

Name: Mark Halmrast

Title: Managing Director




180

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

By: /s/ Min Park

Name: Min Park

Title: Vice President

 

 

BMO HARRIS BANK, N.A., as a Lender

 

By: /s/ Michael Kus

Name: Michael Kus

Title: Managing Director

 

 

REGIONS BANK, as a Lender

 

By: /s/ Adam S. Muhib

Name: Adam S. Muhib

Title: Director

 

 

MUFG UNION BANK, N.A., as a Lender

 

By: /s/ Lillian Kim

Name: Lillian Kim

Title: Director

 

 

SILICON VALLEY BANK, as a Lender

 

By: /s/ Tyler Dietrich

Name: Tyler Dietrich

Title: Vice President

 

 

US BANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Bradley Edwards

Name: Bradley Edwards

Title: SVP

 

 

181

--------------------------------------------------------------------------------

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

By: /s/ Michael Finkelman

Name: Michael Finkelman

Title: Managing Director

 

 

STIFEL BANK & TRUST, as a Lender

 

By: /s/ Matthew L. Diehl

Name: Matthew L. Diehl

Title: Senior Vice President

 

182